              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



TIMOTHY K. MOORE, et al.,          )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV911
                                   )
DAMON CIRCOSTA, et al.,            )
                                   )
               Defendants,         )
                                   )
    and                            )
                                   )
NORTH CAROLINA ALLIANCE FOR        )
RETIRED AMERICANS, et al.,         )
                                   )
    Defendant-Intervenors.         )


PATSY J. WISE, et al.,             )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV912
                                   )
THE NORTH CAROLINA STATE           )
BOARD OF ELECTIONS, et al.,        )
                                   )
               Defendants,         )
                                   )
    and                            )
                                   )
NORTH CAROLINA ALLIANCE FOR        )
RETIRED AMERICANS, et al.,         )
                                   )
    Defendant-Intervenors.         )




   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 1 of 91
                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Presently before this court are two motions for a

preliminary injunction in two related cases.

    In the first case, Moore v. Circosta, No. 1:20CV911

(“Moore”), Plaintiffs Timothy K. Moore and Philip E. Berger

(together, “State Legislative Plaintiffs”), Bobby Heath, Maxine

Whitley, and Alan Swain (together, “Moore Individual

Plaintiffs”) seek an injunction against the enforcement and

distribution of several Numbered Memoranda issued by the North

Carolina State Board of Elections pertaining to absentee voting.

(Moore v. Circosta, No. 1:20CV911, Mot. for Prelim. Inj. and

Mem. in Supp. (“Moore Pls.’ Mot.”) (Doc. 60).)

    In the second case, Wise v. North Carolina State Board of

Elections, No. 1:20CV912 (“Wise”), Plaintiffs Patsy J. Wise,

Regis Clifford, Samuel Grayson Baum, and Camille Annette Bambini

(together, “Wise Individual Plaintiffs”), Donald J. Trump for

President, Inc. (“Trump Campaign”), U.S. Congressman Gregory F.

Murphy and U.S. Congressman Daniel Bishop (together, “Candidate

Plaintiffs”), Republican National Committee (“RNC”), National

Republican Senatorial Committee (“NRSC”), National Republican

Congressional Committee (“NRCC”), and North Carolina Republican

Party (“NCRP”) seek an injunction against the enforcement and


                                 - 2 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 2 of 91
distribution of the same Numbered Memoranda issued by the North

Carolina State Board of Elections at issue in Moore. (Wise Pls.’

Mem. in Supp. of Mot. to Convert the Temp. Restraining Order

into a Prelim. Inj. (“Wise Pls.’ Mot.”) (Doc. 43).)

     By this order, this court finds Plaintiffs have established

a likelihood of success on their Equal Protection challenges

with respect to the State Board of Elections’ procedures for

curing ballots without a witness signature and for the deadline

extension for receipt of ballots. This court believes the

unequal treatment of voters and the resulting Equal Protection

violations as found herein should be enjoined. Nevertheless,

under Purcell and recent Supreme Court orders relating to

Purcell, this court is of the opinion that it is required to

find that injunctive relief should be denied at this late date,

even in the face of what appear to be clear violations.

I.   BACKGROUND

     A.    Parties

           1.    Moore v. Circosta (1:20CV911)

     State Legislative Plaintiffs Timothy K. Moore and Philip E.

Berger are the Speaker of the North Carolina House of

Representatives and the President Pro Tempore of the North

Carolina Senate, respectively. (Moore v. Circosta, No.

1:20CV911, Compl. for Declaratory and Injunctive Relief (“Moore


                                  - 3 -



     Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 3 of 91
Compl.”) (Doc. 1) ¶¶ 7-8.) Individual Plaintiffs Bobby Heath and

Maxine Whitley are registered North Carolina voters who voted

absentee by mail and whose ballots have been accepted by the

State Board of Elections on September 21, 2020, and

September 17, 2020, respectively. (Id. ¶¶ 9-10.) Plaintiff Alan

Swain is a resident of Wake County, North Carolina, who is

running as a Republican candidate to represent the State’s

Second Congressional District. (Id. ¶ 11.)

     Executive Defendants include Damon Circosta, Stella

Anderson, Jeff Carmon, III, and Karen Brinson Bell are members

of the State Board of Elections (“SBE”). (Id. ¶¶ 12-15.)

Executive Defendant Karen Brinson Bell is the Executive Director

of SBE. (Id. ¶ 15.)

     Intervenor-Defendants North Carolina Alliance for Retired

Americans, Barker Fowler, Becky Johnson, Jade Jurek, Rosalyn

Kociemba, Tom Kociemba, Sandra Malone, and Caren Rabinowitz

(“Alliance Intervenors”) are plaintiffs in the related state

court action in Wake County Superior Court. (Moore v. Circosta,

No. 1:20CV911 (Doc. 28) at 15.)1 Barker Fowler, Becky Johnson,

Jade Jurek, Rosalyn Kociemba, Tom Kociemba, Sandra Malone, and



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                 - 4 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 4 of 91
Caren Rabinowitz are individual voters who are concerned they

will be disenfranchised by Defendant SBE’s election rules,

(id.), and North Carolina Alliance for Retired Americans (“NC

Alliance”) is an organization “dedicated to promoting the

franchise and ensuring the full constitutional rights of its

members . . . .” (Id.)

             2.    Wise v. N.C. State Bd. of Elections (1:20CV912)

       Individual Plaintiffs Patsy J. Wise, Regis Clifford,

Camille Annette Bambini, and Samuel Grayson Baum are registered

voters in North Carolina. (Wise v. N.C. State Bd. of Elections,

No. 1:20CV912, Compl. for Declaratory and Injunctive Relief

(“Wise Compl.”) (Doc. 1) ¶¶ 25-28.) Wise has already cast her

absentee ballot for the November 3, 2020 election by mail, “in

accordance with statutes, including the Witness Requirement,

enacted by the General Assembly.” (Id. ¶ 25.) Plaintiffs

Clifford, Bambini, and Baum intend to vote in the November 3,

2020 election and are “concern[ed] that [their] vote[s] will be

negated by improperly cast or fraudulent ballots.” (Id. ¶¶ 26-

28.)

       Plaintiff Trump Campaign represents the interests of

President Donald J. Trump, who is running for re-election. (Id.

¶¶ 29-30.) Together, Candidate Plaintiffs Trump Campaign, U.S.

Congressman Daniel Bishop, and U.S. Congressman Gregory F.


                                    - 5 -



       Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 5 of 91
Murphy are candidates who will appear on the ballot for

re-election in the November 3, 2020 general election. (Id.

¶¶ 29-32.)

    Plaintiff RNC is a national political party, (id. ¶¶ 33-

36), that seeks to protect “the ability of Republican voters to

cast, and Republican candidates to receive, effective votes in

North Carolina elections and elsewhere,” (id. ¶ 37), and avoid

diverting resources and spending significant amounts of

resources educating voters regarding confusing changes in

election rules, (id. ¶ 38).

    Plaintiff NRSC is a national political party committee that

is exclusively devoted to electing Republican candidates to the

U.S. Senate. (Id. ¶ 40.) Plaintiff NRCC is the national

organization of the Republican Party dedicated to electing

Republicans to the U.S. House of Representatives. (Id. ¶ 41.)

Plaintiff NRCP is a North Carolina state political party

organization that supports Republican candidates running in

North Carolina elections. (Id. ¶¶ 44-45.)

    Executive Defendant North Carolina SBE is the agency

responsible for the administration of the elections laws of the

State of North Carolina. (Id. ¶ 46.) As in Moore, included as

Executive Defendants are Damon Circosta, Stella Anderson, Jeff




                                 - 6 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 6 of 91
Carmon, III, and Karen Brinson Bell of the North Carolina SBE.

(Id. ¶¶ 47-50.)

    Alliance Intervenors from Moore are also Intervenor-

Defendants in Wise. (1:20CV912 (Doc. 22).)

    B.    Factual Background

          1.    This Court’s Decision in Democracy

    On August 4, 2020, this court issued an order in a third

related case, Democracy North Carolina v. North Carolina State

Board of Elections, No. 1:20CV457, 2020 WL 4484063 (M.D.N.C.

Aug. 4, 2020) (“the August Democracy Order”), that “left the

One-Witness Requirement in place, enjoined several rules related

to nursing homes that would disenfranchise Plaintiff Hutchins,

and enjoined the rejection of absentee ballots unless the voter

is provided due process.” (Id. at *1.) As none of the parties

appealed that order, the injunctive relief is still in effect.

          2.    Release of the Original Memo 2020-19

    In response to the August Democracy Order, on August 21,

2020, SBE officials released guidance for “the procedure county

boards must use to address deficiencies in absentee ballots.”

(Numbered Memo 2020-19 (“Memo 2020-19” or “the original Memo”)

(Moore v. Circosta, No. 1:20CV911, Moore Compl. (Doc. 1) Ex. 3 –

NC State Bd. of Elections Mem. (“Original Memo 2020-19”) (Doc.

1-4) at 2.) This guidance instructed county boards regarding


                                 - 7 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 7 of 91
multiple topics. First, it instructed county election boards to

“accept [a] voter’s signature on the container-return envelope

if it appears to be made by the voter . . . [a]bsent clear

evidence to the contrary,” even if the signature is illegible.

(Id.) The guidance clarified that “[t]he law does not require

that the voter’s signature on the envelope be compared with the

voter’s signature in their registration record,” as

“[v]erification of the voter’s identity is completed through the

witness requirement.” (Id.)

    Second, the guidance sorted ballot deficiencies into two

categories: curable and uncurable deficiencies. (Id. at 3.)

Under this version of Memo 2020-19, a ballot could be cured via

voter affidavit alone if the voter failed to sign the

certification or signed in the wrong place. (Id.) A ballot error

could not be cured, and instead, was required to be spoiled, in

the case of all other listed deficiencies, including a missing

signature, printed name, or address of the witness; an

incorrectly placed witness or assistant signature; or an

unsealed or re-sealed envelope. (Id.) Counties were required to

notify voters in writing regarding any ballot deficiency –

curable or incurable - within one day of the county identifying

the defect and to enclose either a cure affidavit or a new

ballot, based on the type of deficiency at issue. (Id. at 4.)


                                 - 8 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 8 of 91
    In the case of an incurable deficiency, a new ballot could

be issued only “if there [was] time to mail the voter a new

ballot . . . [to be] receive[d] by Election Day.” (Id. at. 3) If

a voter who submitted an uncurable ballot was unable to receive

a new absentee ballot in time, he or she would have the option

to vote in person on Election Day. (Id. at 4.)

    If the deficiency was curable by a cure affidavit, the

guidance stated that the voter must return the cure affidavit by

no later than 5 p.m. on Thursday, November 12, 2020. (Id.)

          3.    Rescission of Numbered Memo 2020-19

    The State began issuing ballots on September 4, 2020,

marking the beginning of the election process. (Wise, No.

1:20CV912, Wise Pls.’ Mot. (Doc. 43).) On September 11, 2020,

SBE directed counties to stop notifying voters of deficiencies

in their ballot, as advised in Memo 2020-19, pending further

guidance from SBE. (Moore, No. 1:20CV911, Moore Pls.’ Mot. (Doc.

60) Ex. 3, Democracy Email Chain (Doc. 60-4) at 6.)

          4.    Revision of Numbered Memo 2020-19

    On September 22, over two weeks after the State began

issuing ballots, SBE issued a revised Numbered Memo 2020-19,

which set forth a variety of new policies not implemented in the

original Memo 2020-19. (Numbered Memo 2020-19 (“the Revised

Memo” or “Revised Memo 2020-19”) (Moore v. Circosta, No.


                                 - 9 -



    Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 9 of 91
1:20CV911 (Doc. 36) Ex. 3, Revised Numbered Memo 2020-19

(“Revised Memo 2020-19”) (Doc. 36-3).) In subsequent litigation

in Wake County Superior Court, SBE advised the court that both

the original Memo 2020-19 and the Revised Memo were issued “to

ensure full compliance with the injunction entered by Judge

Osteen.” (Moore v. Circosta, No. 1:20CV911, Exec. Defs.’ Br. in

Supp. of Joint Mot. for Entry of Consent Judgment (“SBE State

Court Br.”) (Doc. 68-1) at 15.) Moreover, on September 28, 2020,

during a status conference with a district court in the Eastern

District of North Carolina prior to transfer to this court,

counsel for Defendant SBE stated that Defendant SBE issued the

revised Memo 2020-19 “in order to comply with Judge Osteen’s

preliminary injunction in the Democracy N.C. action in the

Middle District.” (Moore v. Circosta, No. 1:20CV911, Order

Granting Mot. for Temp. Restraining Order (“TRO”) (Doc. 47) at

9.) At that time, counsel for SBE indicated that they had not

yet submitted the Revised Memo 2020-19 to this court, “but that

it was on counsel’s list to get [it] done today.” (Id.)

(internal quotations omitted.) On September 28, 2020, Defendant

SBE filed the Revised Memo 2020-19 with this court in the

Democracy action. (Democracy N.C. v. N.C. State Bd. of

Elections, No. 1:20CV457 (Doc. 143-1).)




                                - 10 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 10 of 91
    The revised guidance modified which ballot deficiencies

fell into the curable and uncurable categories. Unlike the

original Memo 2020-19, the Revised Memo advised that ballots

missing a witness or assistant name or address, as well as

ballots with a missing or misplaced witness or assistant

signature, could be cured via voter certification. (Moore v.

Circosta, No. 1:20CV911, Revised Memo 2020-19 (Doc. 36-3) at 3.)

According to the revised guidance, the only deficiencies that

could not be cured by certification, and thus required

spoliation, were where the envelope was unsealed or where the

envelope indicated the voter was requesting a replacement

ballot. (Id. at 4.)

    The cure certification in Revised 2020-19 required voters

to sign and affirm the following:

    I am submitting this affidavit to correct a problem
    with missing information on the ballot envelope. I am
    an eligible voter in this election and registered to
    vote in [name] County, North Carolina. I solemnly
    swear or affirm that I voted and returned my absentee
    ballot for the November 3, 2020 general election and
    that I have not voted and will not vote more than one
    ballot in this election. I understand that
    fraudulently or falsely completing this affidavit is a
    Class I felony under Chapter 163 of the North Carolina
    General Statutes.

(Moore v. Circosta, No. 1:20CV911 (Doc. 45-1) at 34.)

    The revised guidance also extended the deadline for

civilian absentee ballots to be received to align with that for


                                - 11 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 11 of 91
military and overseas voters. (Moore v. Circosta, No. 1:20CV911,

Revised Memo 2020-19 (Doc. 36-3) at 5.) Under the original Memo

2020-19, in order to be counted, civilian absentee ballots must

have been received by the county board office by 5 p.m. on

Election Day, November 3, 2020, or if postmarked, by Election

Day, by 5:00 p.m. on November 6, 2020. (Moore v. Circosta, No.

1:20CV911, Original Memo 2020-19 (Doc. 1-4) at 5 (citing N.C.

Gen. Stat. § 163-231(b)).) Under the Revised Memo 2020-19,

however, a late civilian ballot would be counted if postmarked

on or before Election Day and received by 5:00 p.m. on

November 12, 2020. (Moore v. Circosta, No. 1:20CV911, Revised

Memo 2020-19 (Doc. 36-3) at 5.) This is the same as the deadline

for military and overseas voters, as indicated in the Original

Memo 2020-19. (Id.)2

          5.   Numbered Memoranda 2020-22 and 2020-23

     SBE issued two other Numbered Memoranda on September 22,

2020, in addition to Revised Numbered Memo 2020-19.

     First, SBE issued Numbered Memo 2020-22, the purpose of

which was to further define the term postmark used in Numbered

Memo 2020-19. (Wise, No. 1:20CV912, Wise Compl. (Doc. 1), Ex. 3,



     2  In Democracy N. Carolina v. N.C. State Board of
Elections, No. 1:20CV457, an order is entered contemporaneously
with this Memorandum Opinion and Order enjoining certain aspects
of the Revised Memo 2020-19.
                                - 12 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 12 of 91
N.C. State Bd. of Elections Mem. (“Memo 2020-22”) (Doc. 1-3) at

2.) Numbered Memo 2020-22 advised that although “[t]he postmark

requirement for ballots received after Election Day is in place

to prohibit a voter from learning the outcome of an election and

then casting their ballot. . . . [T]he USPS does not always

affix a postmark to a ballot return envelope.” (Id.) Recognizing

that SBE now offers “BallotTrax,” a system in which voters and

county boards can track the status of a voter’s absentee ballot,

SBE said “it is possible for county boards to determine when a

ballot was mailed even if does not have a postmark.” (Id.)

Moreover, SBE recognized that commercial carriers offer tracking

services that document when a ballot was deposited with the

commercial carrier. (Id.) For these reasons, the new guidance

stated that a ballot would be considered postmarked by Election

Day if it had a postmark, there is information in BallotTrax, or

“another tracking service offered by the USPS or a commercial

carrier, indicat[es] that the ballot was in the custody of USPS

or the commercial carrier on or before Election Day.” (Id.

at 3.)

    Second, SBE issued Numbered Memo 2020-23, which provides

“guidance and recommendations for the safe, secure, and

controlled in-person return of absentee ballots.” (Wise, No.

1:20CV912, Wise Compl. (Doc. 1), Ex. 4, N.C. State Bd. of


                                - 13 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 13 of 91
Elections Mem. (“Memo 2020-23”) (Doc. 1-4) at 2.) Referring to

N.C. Gen. Stat. § 163-226.3(a)(5),3 which prohibits any person

other than the voter’s near relative or legal guardian to take

possession of an absentee ballot of another voter for delivery

or for return to a county board of elections, (id.), Numbered

Memo 2020-23 confirms that “an absentee ballot may not be left

in an unmanned drop box.” (Id.) The guidance reminds county

boards that they must keep a written log when any person returns

an absentee ballot in person, which includes the name of the

individual returning the ballot, their relationship to the

voter, the ballot number, and the date it was received. (Id. at

3.) If the individual who drops off the ballot is not the voter,

their near relative, or legal guardian, the log must also record

their address and phone number. (Id.)

     At the same time, the guidance advises county boards that

“[f]ailure to comply with the logging requirement, or delivery

or an absentee ballot by a person other than the voter, the

voter’s near relative, or the voter’s legal guardian, is not

sufficient evidence in and of itself to establish that the voter

did not lawfully vote their ballot.” (Id. at 3.) Instead, the

guidance advises the county board that they “may . . . consider



     3 The Memoranda incorrectly cites this statute as N.C. Gen.
Stat. § 163-223.6(a)(5).
                                - 14 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 14 of 91
the delivery of a ballot . . . in conjunction with other

evidence in determining whether the ballot is valid and should

be counted.” (Id. at 4.)

          6.   Consent Judgment in North Carolina Alliance for
               Retired Americans v. North Carolina State Bd. of
               Elections

    On August 10, 2020, NC Alliance, the Defendant-Intervenors

in the two cases presently before this court, filed an action

against SBE in North Carolina’s Wake County Superior Court

challenging, among other voting rules, the witness requirement

for mail-in absentee ballots and rejection of mail-in absentee

ballots that are postmarked by Election Day but delivered to

county boards more than three days after the election. (Moore v

Circosta, No. 1:20CV911, SBE State Court Br. (Doc. 68-1) at 15.)

    On August 12, 2020, Philip Berger and Timothy Moore,

Plaintiffs in Moore, filed a notice of intervention as of right

in the state court action and became parties to that action as

intervenor-defendants on behalf of the North Carolina General

Assembly. (Id. at 16.)

    On September 22, 2020, SBE and NC Alliance filed a Joint

Motion for Entry of a Consent Judgment with the superior court.

(Id.) Philip Berger and Timothy Moore were not aware of this

“secretly-negotiated” Consent Judgment, (Wise Pls.’ Mot. (Doc.

43) at 6), until the parties did not attend a previously


                                - 15 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 15 of 91
scheduled deposition, (Democracy v. N.C. Bd. of Elections, No.

1:20CV457 (Doc. 168) at 73.)

    Among the terms of the Consent Judgment, SBE agreed to

extend the deadline for receipt of mail-in absentee ballots

mailed on or before Election Day to nine days after Election

Day, to implement the cure process established in Revised Memo

2020-19, and to establish separate mail in absentee ballot “drop

off stations” at each early voting site and county board of

elections office which were to be staffed by county board

officials. (Moore v. Circosta, No. 1:20CV911, SBE State Court

Br. (Doc. 68-1) at 16.)

    In its filings with the state court, SBE frequently cited

this court’s decision in Democracy as a reason for why the Wake

County Superior Court Judge should accept the Consent Judgment.

SBE argued that a cure procedure for deficiencies related to the

witness requirement were necessary because “[w]itness

requirements for absentee ballots have been shown to be, broadly

speaking, disfavored by the courts,” (id. at 26), and that

“[e]ven in North Carolina, a federal court held that the witness

requirement could not be implemented as statutorily authorized

without a mechanism for voters to have adequate notice of and

[an opportunity to] cure materials [sic] defects that might keep

their votes from being counted,” (id. at 27). SBE argued that,


                                - 16 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 16 of 91
“to comply with the State Defendants’ understanding of the

injunction entered by Judge Osteen, the State Board directed

county boards of elections not to disapprove any ballots until a

new cure procedure that would comply with the injunction could

be implemented,” (id. at 30), and that ultimately, the cure

procedure introduced in Revised Memo 2020-19 as part of the

consent judgment would comply with this injunction. (Id.) SBE

indicated that it had notified the federal court of the cure

mechanism process on September 22, 2020, (id.), although this

court was not made aware of the cure procedure until September

28, 2020, (Democracy N.C. v. N.C. State Bd. of Elections, No.

1:20CV457 (Doc. 143-1)), the day before the processing of

absentee ballots was scheduled to begin on September 29, 2020,

(Moore v. Circosta, No. 20CV911 Transcript of Oral Argument

(“Oral Argument Tr.”)(Doc. 70) at 109.)

    On October 2, 2020, the Wake County Superior Court entered

the Stipulation and Consent Judgment. (Moore v. Circosta, No.

1:20CV911, State Court Consent Judgment (Doc. 45-1).) Among its

recitals, which Defendant SBE drafted and submitted to the judge

as is customary in state court, (Oral Argument Tr. (Doc. 70) at

91), the Wake County Superior Court noted this court’s

preliminary injunction in Democracy, finding,

         WHEREAS, on August 4, 2020, the United States
    District Court for the Middle District of North

                                - 17 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 17 of 91
     Carolina enjoined the State Board from “the
     “disallowance or rejection . . . of absentee ballots
     without due process as to those ballots with a
     material error that is subject to remediation.”
     Democracy N.C. v. N.C. State Bd. of Elections, No.
     1:20-cv-00457-WO-JLW (M.D.N.C. Aug. 4, 2020) (Osteen,
     J.). ECF 124 at 187. The injunction is to remain in
     force until the State Board implements a cure process
     that provides a voter with “notice and an opportunity
     to be heard before an absentee ballot with a material
     error subject to remediation is disallowed or
     rejected.” Id.

(State Court Consent Judgment (Doc. 45-1) at 6.)4

          7.   Numbered Memoranda 2020-27, 2020-28, and 2020-29

     In addition to the Numbered Memoranda issued on

September 22, 2020, as part of the consent judgment in the state

court case, SBE has issued three additional numbered memoranda.

     First, on October 1, 2020, SBE issued Numbered Memo

2020-27, which was issued in response to this court’s order in

Democracy regarding the need for parties to attend a status

conference to discuss Numbered Memo 2020-19. (Moore v. Circosta,

No. 1:20CV911 (Doc. 40-2) at 2.) The guidance advises county

boards that this court did not find Numbered Memo 2020-19:

     “consistent with the Order entered by this Court on
     August 4, 2020,” and indicates that its preliminary
     injunction order should “not be construed as finding
     that the failure of a witness to sign the application
     and certificate as a witness is a deficiency which may

     4 An additional discussion of the facts related to SBE’s use
of this court’s order in obtaining a Consent Judgment is set out
in this court’s order in Democracy v. North Carolina State Board
of Elections, No. 1:20CV457 (M.D.N.C. Oct. 14, 2020) (enjoining
witness cure procedure).
                                - 18 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 18 of 91
     be cured with a certification after the ballot has
     been returned.”

(Id.) “In order to avoid confusion while related matters are

pending in a number of courts,” the guidance advises that

“[c]ounty boards that receive an executed absentee container-

return envelope with a missing witness signature shall take no

action as to that envelope.” (Id.) In all other respects, SBE

stated that Revised Numbered Memo 2020-19 remains in effect.

(Id.)

     Second, on October 4, 2020, SBE issued Numbered Memo

2020-28, which states that both versions of Numbered Memo

2020-19, as well as Numbered Memoranda 2020-22, 2020-23, and

2020-27 “are on hold until further notice” following the

temporary restraining order entered in the instant cases on

October 3, 2020. (Moore v. Circosta, No. 1:20CV911 (Doc. 60-5)

at 2.) Moreover, the guidance reiterated that “[c]ounty boards

that receive an executed absentee container-return envelope with

a deficiency shall take no action as to that envelope,”

including sending a cure notification or reissuing the ballot.

(Id. at 2-3.) Instead, the guidance directs county boards to

store envelopes with deficiencies in a secure location until

further notice. (Id. at 3.) If, however, a county board had

previously issued a ballot and the second envelope is returned



                                - 19 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 19 of 91
without any deficiencies, the guidance permits the county board

to approve the second ballot. (Id.)

    Finally, on October 4, 2020, SBE issued Numbered Memo

2020-29, which states that it provides “uniform guidance and

further clarification on how to determine if the correct address

can be identified if the witness’s or assistant’s address on an

absentee container-return envelope is incomplete. (Wise, No.

1:20CV912 (Doc. 43-5).) First, the guidance clarifies that if a

witness or assistant does not print their address, the envelope

is deficient. (Id. at 2.) Second, the guidance states that

failure to list a witness’s ZIP code does not require a cure; a

witness or assistant’s address may be a post office box or other

mailing address; and if the address is missing a city or state,

but the county board can determine the correct address, the

failure to include this information does not invalidate the

container-return envelope. (Id.) Third, if both the city and ZIP

code are missing, the guidance directs staff to determine

whether the correct address can be identified. (Id.) If they

cannot be identified, then the envelope is deficient. (Id.)

    C.    Procedural History

    On September 26, 2020, Plaintiffs in Moore filed their

action in the United States District Court for the Eastern

District of North Carolina. (Moore Compl. (Doc. 1).) Plaintiffs


                                - 20 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 20 of 91
in Wise also filed their action in the United States District

Court for the Eastern District of North Carolina on

September 26, 2020. (Wise Compl. (Doc. 1).)

    Alliance Intervenors filed a Motion to Intervene as

Defendants in Moore on September 30, 2020, (Moore v. Circosta,

No. 1:20CV911 (Doc. 27)), and in Wise on October 2, 2020, (Wise,

No. 1:20CV912 (Doc. 21)). This court granted Alliance

Intervenors’ Motion to Intervene on October 8, 2020. (Moore v.

Circosta, No. 1:20CV911 (Doc. 67); Wise, No. 1:20CV912 (Doc.

49).)

    The district court in the Eastern District of North

Carolina issued a temporary restraining order in both cases on

October 3, 2020, and transferred the actions to this court for

this court’s “consideration of additional or alternative

injunctive relief along with any such relief in Democracy North

Carolina v. North Carolina State Board of Elections . . . .”

(Moore v. Circosta, 1:20CV911, TRO (Doc. 47) at 2; Wise, No.

1:20CV912 (Doc. 25) at 2.)

    On October 5, 2020, this court held a Telephone Conference,

(Moore v. Circosta, No. 1:20CV911, Minute Entry 10/05/2020;

Wise, No. 1:20CV912, Minute Entry 10/05/2020), and issued an

order directing the parties to prepare for a hearing on the

temporary restraining order and/or a preliminary injunction and


                                - 21 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 21 of 91
to submit additional briefing, (Moore v. Circosta, No. 1:20CV911

(Doc. 51); Wise, No. 1:20CV912 (Doc. 30)). On October 6, 2020,

Plaintiffs in Wise filed a Memorandum in Support of Plaintiffs’

Motion to Convert the Temporary Restraining Order into a

Preliminary Injunction, (Wise Pls.’ Mot. (Doc. 43)), and

Plaintiffs in Moore filed a Motion for a Preliminary Injunction

and Memorandum in Support of Same, (Moore Pls.’ Mot. (Doc. 60)).

Defendant SBE filed a response to Plaintiffs’ motions in both

cases on October 7, 2020. (Moore v. Circosta, No. 1:20CV911,

State Defs.’ Resp. to Pls.’ Mot. for Prelim. Inj. (“SBE Resp.”)

(Doc. 65); Wise, No. 1:20CV912 (Doc. 45).) Alliance Intervenors

also filed a response to Plaintiffs’ motions in both cases on

October 7, 2020. (Moore v. Circosta, No. 1:20CV911, Proposed

Intervenors’ Mem. in Opp’n to Pls.’ Mot. for a Prelim. Inj.

(“Alliance Resp.”) (Doc. 64); Wise, No. 1:20CV912 (Doc. 47).)5

     This court held oral arguments on October 8, 2020, in which

all of the parties in these two cases presented arguments with

respect to Plaintiffs’ motions for a preliminary injunction.



     5 Defendant SBE and Alliance Intervenors’ memoranda filed in
opposition to Plaintiffs’ motions for a preliminary injunction
in Moore are identical to those that each party filed in Wise.
(Compare SBE Resp. (Doc. 65) and Alliance Resp. (Doc. 64) with
Wise, No. 1:20CV912 (Doc. 45) and Wise, No. 1:20CV912 (Doc.
47).) For clarity and ease, this court will cite only to the
briefs Defendant SBE and Alliance Intervenors filed in Moore in
subsequent citations.
                                - 22 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 22 of 91
(Moore v. Circosta, No. 1:20CV911, Minute Entry 10/08/2020;

Wise, No. 1:20CV912, Minute Entry 10/08/2020.)

       This court has federal question jurisdiction over these

cases under 28 U.S.C. § 1331. This matter is ripe for

adjudication.

       D.    Preliminary Injunction Standard of Review

       “A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.” Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). Such an injunction

“is an extraordinary remedy intended to protect the status quo

and prevent irreparable harm during the pendency of a lawsuit.”

Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017).

II.    ANALYSIS

       Executive Defendants and Alliance Intervenors challenge

Plaintiffs’ standing to seek a preliminary injunction regarding

their Equal Protection, Elections Clause, and Electors Clause

claims. (Alliance Resp. (Doc. 64) at 14-18; SBE Resp. (Doc. 65)

at 11-13.) Executive Defendants and Alliance Intervenors also

challenge this court’s ability to hear this action under

abstention, (Alliance Resp. (Doc. 64) at 10-14; SBE Resp. (Doc.


                                   - 23 -



      Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 23 of 91
65) at 10-11), Rooker-Feldman (Alliance Resp. (Doc. 64) at 13),

and preclusion doctrines, (SBE Resp. (Doc. 65) at 7-10).

Finally, Executive Defendants and Alliance Intervenors attack

Plaintiffs’ motions for preliminary injunction on the merits.

(Alliance Resp. (Doc. 64) at 19-26; SBE Resp. (Doc. 65) at

13-18.)

    Because Rooker-Feldman, abstention, and preclusion are

dispositive issues, this court addresses them first, then

addresses Plaintiffs’ motions on standing and the likelihood of

success on the merits.

    As to each of these abstention doctrines, as will be

explained further, this court’s preliminary injunction order,

(Doc. 124), in Democracy North Carolina v. North Carolina State

Board of Elections, No. 1:20CV457, played a substantial role as

relevant authority supporting SBE’s request for approval, in

North Carolina state court, of Revised Memo 2020-19 and the

related Consent Judgment. (See discussion infra Part

II.D.3.b.i.) As Berger, Moore, and SBE are all parties in

Democracy, this court initially finds that abstention doctrines

do not preclude this court’s exercise of jurisdiction. This

court’s August Democracy Order was issued prior to the filing of

these state court actions, and that Order was the basis of the

subsequent grant of affirmative relief by the state court. This


                                - 24 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 24 of 91
court declines to find that any abstention doctrine would

preclude it from issuing orders in aid of its jurisdiction, or

as to parties appearing in a pending case in this court.

    A.     Rooker-Feldman Doctrine

    Rooker-Feldman doctrine is a jurisdictional doctrine that

prohibits federal district courts from “‘exercising appellate

jurisdiction over final state-court judgments.’” See Thana v.

Bd. of License Comm’rs for Charles Cnty., 827 F.3d 314, 319 (4th

Cir. 2016) (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006)

(per curiam)). The presence or absence of subject matter

jurisdiction under Rooker-Feldman is a threshold issue that this

court must determine before considering the merits of the case.

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 196 (4th Cir. 2002).

    Although Rooker-Feldman originally limited only federal-

question jurisdiction, the Supreme Court has recognized the

applicability of the doctrine to cases brought under diversity

jurisdiction:

         Rooker and Feldman exhibit the limited circumstances
         in which this Court’s appellate jurisdiction over
         state-court judgments, 28 U.S.C. § 1257, precludes a
         United States district court from exercising
         subject-matter jurisdiction in an action it would
         otherwise be empowered to adjudicate under a
         congressional grant of authority, e.g., § 1330
         (suits against foreign states), § 1331 (federal
         question), and § 1332 (diversity).




                                - 25 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 25 of 91
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

291-92 (2005). Under the Rooker-Feldman doctrine, courts lack

subject matter jurisdiction to hear “cases brought by [1] state-

court losers complaining of [2] injuries caused by state-court

judgments [3] rendered before the district court proceedings

commenced and [4] inviting district court review and rejection

of those judgments.” Id. at 284. The doctrine is “narrow and

focused.” Thana, 827 F.3d at 319. “[I]f a plaintiff in federal

court does not seek review of the state court judgment itself

but instead ‘presents an independent claim, it is not an

impediment to the exercise of federal jurisdiction that the same

or a related question was earlier aired between the parties in

state court.’” Id. at 320 (quoting Skinner v. Switzer, 562 U.S.

521, 532 (2011)). Rather, “any tensions between the two

proceedings should be managed through the doctrines of

preclusion, comity, and abstention.” Id. (citing Exxon, 544 U.S.

at 292–93).

    Moreover, “the Rooker–Feldman doctrine applies only when

the loser in state court files suit in federal district court

seeking redress for an injury allegedly caused by the state

court’s decision itself.” Davani v. Va. Dep’t of Transp., 434

F.3d 712, 713 (4th Cir. 2006); see also Hulsey v. Cisa, 947 F.3d

246, 250 (4th Cir. 2020) (“A plaintiff’s injury at the hands of


                                - 26 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 26 of 91
a third party may be ‘ratified, acquiesced in, or left

unpunished by’ a state-court decision without being ‘produced

by’ the state-court judgment.”) (internal citations omitted).

    Here, Plaintiffs are challenging SBE’s election procedures

and seeking injunction of those electoral rules, not attempting

to directly appeal results of a state court order. More

importantly, however, the Fourth Circuit has previously found

that a party is not a state court loser for purposes of Rooker-

Feldman if “[t]he [state court] rulings thus were not ‘final

state-court judgments’” against the party bringing up the same

issues before a federal court. Hulsey, 947 F.3d at 251 (quoting

Lance, 546 U.S. at 463. In the Alliance state court case,

Alliance brought suit against SBE. The Plaintiffs from this case

were intervenors. They were not parties to the Settlement

Agreement and were in no way properly adjudicated “state court

losers.” Given the Supreme Court’s intended narrowness of the

Rooker-Feldman doctrine, see Lance, 546 U.S. at 464, and

Plaintiffs’ failure to fit within the Fourth Circuit’s

definition of “state-court losers,” this court will decline to

abstain under the Rooker-Feldman doctrine.

    B.    Abstention

          1.   Colorado River Abstention




                                - 27 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 27 of 91
    Abstention “is the exception, not the rule.” Colo. River

Water Conservation Dist. v. United States, 424 U.S. 800, 813

(1976); see also id. at 817 (noting the “virtually unflagging

obligation of the federal courts to exercise the jurisdiction

given them”). Thus, this court’s task “is not to find some

substantial reason for the exercise of federal jurisdiction,”

but rather “to ascertain whether there exist ‘exceptional’

circumstances, the ‘clearest of justifications,’ . . . to

justify the surrender of that jurisdiction.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25-26 (1983).

    First, and crucially for this case, the court must

determine whether there are ongoing state and federal

proceedings that are parallel. Al-Abood ex rel. Al-Abood v. El-

Shamari, 217 F.3d 225, 232 (4th Cir. 2000) (“The threshold

question in deciding whether Colorado River abstention is

appropriate is whether there are parallel suits.”); Ackerman v.

ExxonMobil Corp., 734 F.3d 237, 248 (4th Cir. 2013) (finding

that abstention is exercised only “in favor of ongoing, parallel

state proceedings” (emphasis added)). In this instance, the

parties have failed to allege any ongoing state proceeding that

this federal suit might interfere with. In fact, Plaintiffs in

this case were excluded as parties in the Consent Judgment and

are bringing independent claims in this federal court alleging


                                - 28 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 28 of 91
violations, inter alia, of the Equal Protection Clause. This

court does not find that Colorado River abstention prevents it

from adjudicating Equal Protection claims raised by parties who

were not parties to the Consent Judgment.

          2.   Pennzoil Abstention

    As alleged by Defendants, Pennzoil does dictate that

federal courts should not “interfere with the execution of state

judgments.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987).

However, in the very next sentence, the Pennzoil court caveats

that this doctrine applies “[s]o long as those challenges relate

to pending state proceedings.” Id. In fact, in Pennzoil itself,

the Court clarified that abstention was proper because “[t]here

is at least one pending judicial proceeding in the state courts;

the lawsuit out of which Texaco’s constitutional claims arose is

now pending before a Texas Court of Appeals in Houston, Texas.”

Id. at 14 n.13.

    Abstention was also justified in Pennzoil because the Texas

state court was not presented with the contested federal

constitutional questions, and thus, “when [the subsequent] case

was filed in federal court, it was entirely possible that the

Texas courts would have resolved this case . . . without

reaching the federal constitutional questions.” Id. at 12. In

the present case, Plaintiffs raised their constitutional claims


                                - 29 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 29 of 91
in the state court prior to the entry of the Consent Judgment.

The state court, through the Consent Judgment and without taking

evidence, adjudicated those claims as to the settling parties.

The Consent Judgment is effective through the 2020 Election and

specifies no further basis upon which Plaintiffs here may seek

relief. As a result, there does not appear to be any relief

available to Plaintiffs for the federal questions raised here.

For these reasons, this court will also decline to abstain under

Pennzoil.

            3.   Pullman Abstention

    Pullman abstention can be exercised where: (1) there is “an

unclear issue of state law presented for decision”; and (2)

resolution of that unclear state law issue “may moot or present

in a different posture the federal constitutional issue such

that the state law issue is potentially dispositive.” Educ.

Servs., Inc. v. Md. State Bd. for Higher Educ., 710 F.2d 170,

174 (4th Cir. 1983); see also N.C. State Conference of NAACP v.

Cooper, 397 F. Supp. 3d 786, 794 (M.D.N.C. 2019). Pullman does

not apply here because any issues of state law are not, in this

court’s opinion, unclear or ambiguous. Alliance’s brief in Moore

posits that “whether NCSBE has the authority to enter the

Consent Judgment and promulgate the Numbered Memos” are at the

center of this case, thereby urging Pullman abstention.


                                - 30 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 30 of 91
(Alliance Resp. (Doc. 64 at 12.) SBE has undisputed authority to

issue guidance consistent with state law and may issue guidance

contrary to state law only in response to natural disasters –

the court finds this, though ultimately unnecessary to the

relief issued in this case, fairly clear. (See discussion supra

at Part II.E.2.b.ii.) Moreover, this court has already expressly

assessed and upheld the North Carolina state witness

requirement, which is the primary state law at issue in this

case. Democracy N. Carolina, 2020 WL 4484063, at *48.

    Furthermore, Defendants and Intervenors would additionally

need to show how “resolution of . . . state law issues pending

in state court” would “eliminate or substantially modify

the federal constitutional issues raised in Plaintiffs’

Complaint.” N.C. State Conference of NAACP, 397 F. Supp. 3d at

796. As Alliance notes, the Plaintiffs did not appeal the state

court’s conclusions, but sought relief in federal court – there

is no state law issue pending in state court here. For all of

these reasons, this court declines to abstain under Pullman.

    C.    Issue Preclusion

    Collateral estoppel, or issue preclusion “refers to the

effect of a prior judgment in foreclosing successive litigation

of an issue of fact or law actually litigated and resolved in a

valid court determination essential to the prior judgment,


                                - 31 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 31 of 91
whether or not the issue arises on the same or a different

claim.” New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001). The

purpose of this doctrine is to “protect the integrity of the

judicial process . . . .” Id. at 749 (internal quotations

omitted).

    Plaintiffs argue that issue preclusion does not bar their

Equal Protection claims. Citing Arizona v. California, 530 U.S.

392 (2000), Plaintiffs in Wise argue that a negotiated

settlement between parties, like the consent judgment between

the Alliance Intervenors and Defendant SBE in Wake County

Superior Court, does not constitute a final judgment for issue

preclusion. (Wise Pls.’ Mot. (Doc. 43) at 23.) Plaintiffs in

Moore, citing In re Microsoft Corp. Antitrust Litig., 355 F.3d

322 (4th Cir. 2004), argue that issue preclusion cannot be

asserted because the Individual Plaintiffs in Moore were not

parties to the state court litigation that resulted in the

consent judgment. (Moore Pls.’ Mot. (Doc. 60) at 4.)

    In response, Defendant SBE argues that, under North

Carolina law, issue preclusion applies where (1) the issue is

identical to the issue actually litigated and necessary to a

prior judgment, (2) the prior action resulted in a final

judgment on the merits, and (3) the plaintiffs in the latter

action are the same as, or in privity with, the parties in the


                                - 32 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 32 of 91
earlier action, (SBE Resp. (Doc. 65) at 7), and the parties in

these federal actions and those in the state actions are in

privity under the third element of the test, (id. at 8).

    This court finds that issue preclusion does not bar

Plaintiffs’ claims. In Arizona v. California, the Supreme Court

held that “[i]n most circumstances, it is recognized that

consent agreements ordinarily are intended to preclude any

further litigation on the claim presented but are not intended

to preclude further litigation on any of the issues presented.”

530 U.S. at 414 (internal quotations omitted). Moreover,

“settlements ordinarily occasion no issue preclusion . . .

unless it is clear . . . that the parties intend their agreement

to have such an effect.” Id.

    The Consent Judgment SBE and Alliance entered into does not

clearly demonstrate that they intended their agreement to have

an issue preclusive effect with regard to claims brought now by

Plaintiffs in Moore and Wise. The language of the Consent

Judgment demonstrates that it “constitutes a settlement and

resolution of Plaintiffs’ claims against Executive Defendants

pending in this Lawsuit” and that “by signing this Stipulation

and Consent Judgment, they are releasing any claims . . . that

they might have against Executive Defendants.” (State Court

Consent Judgment (Doc. 45-1) at 14 (emphasis added).) Although


                                - 33 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 33 of 91
Timothy Moore and Philip Berger, State Legislative Plaintiffs in

Moore, were Defendant-Intervenors in the NC Alliance action,

they were not parties to the consent judgment. (Id.) Thus,

because the plain language of the agreement did not expressly

indicate an intention to preclude Plaintiffs Moore and Berger

from litigating the issue in subsequent litigation, neither

these State Legislative Plaintiffs, nor any other parties with

whom they may or may not be in privity, are estopped from

raising these claims now before this court.

    D.    Plaintiffs’ Equal Protection Claims

    Plaintiffs raise “two separate theories of an equal

protection violation,” – a “vote dilution claim, and an

arbitrariness claim.” (Oral Argument Tr. (Doc. 70) at 52; see

also Wise Pls.’ Mot. (Doc. 43) at 12-15.)

          1.   Voting Harms Prohibited by the Equal Protection
               Clause

    Under the Fourteenth Amendment of the U.S. Constitution, a

state may not “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV. The

Fourteenth Amendment is one of several constitutional provisions

that “protects the right of all qualified citizens to vote, in

state as well as federal elections.” Reynolds v. Sims, 377 U.S.

533, 554 (1964). Because the Fourteenth Amendment protects not

only the “initial allocation of the franchise,” as well as “to

                                - 34 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 34 of 91
the manner of its exercise,” Bush v. Gore, 531 U.S. 98, 104

(2000), “lines may not be drawn which are inconsistent with the

Equal Protection Clause . . . .” Id. at 105 (citing Harper v.

Va. State Bd. of Elections, 383 U.S. 663, 665 (1966)).

    The Supreme Court has identified two theories of voting

harms prohibited by the Fourteenth Amendment. First, the Court

has identified a harm caused by “debasement or dilution of the

weight of a citizen’s vote,” also referred to “vote dilution.”

Reynolds, 377 U.S. at 555. Courts find this harm arises where

gerrymandering under a redistricting plan has diluted the

“requirement that all citizens’ votes be weighted equally, known

as the one person, one vote principle,” and resulted in one

group or community’s vote counting more than another’s. Raleigh

Wake Citizens Ass’n v. Wake Cnty. Bd. of Elections, 827 F.3d

333, 340 (4th Cir. 2016); see also Gill v. Whitford, 585 U.S.

____, ____, 138 S. Ct. 1916, 1930-31 (2018) (finding that the

“harm” of vote dilution “arises from the particular composition

of the voter’s own district, which causes his vote – having been

packed or cracked – to carry less weight than it would carry in

another, hypothetical district”); Wesberry v. Sanders, 376 U.S.

1, 18 (1964) (finding that vote dilution occurred where

congressional districts did not guarantee “equal representation

for equal numbers of people”); Wright v. North Carolina, 787


                                - 35 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 35 of 91
F.3d 256, 268 (4th Cir. 2015) (invalidating a voter

redistricting plan).

    Second, the Court has found that the Equal Protection

Clause is violated where the state, “[h]aving once granted the

right to vote on equal terms,” through “later arbitrary and

disparate treatment, value[s] one person’s vote over that of

another.” Bush, 531 U.S. at 104-05 (2000); see also Baker v.

Carr, 369 U.S. 186, 208 (1962) (“A citizen’s right to a vote

free of arbitrary impairment by state action has been judicially

recognized as a right secured by the Constitution, when such

impairment resulted from dilution by a false tally, or by a

refusal to count votes from arbitrarily selected precincts, or

by a stuffing of the ballot box.”) (internal citations omitted).

This second theory of voting harms requires courts to balance

competing concerns around access to the ballot. On the one hand,

a state should not engage in practices which prevent qualified

voters from exercising their right to vote. A state must ensure

that there is “no preferred class of voters but equality among

those who meet the basic qualifications.” Gray v. Sanders, 372

U.S. 368, 379-80 (1963). On the other hand, the state must

protect against “the diluting effect of illegal ballots.” Id. at

380. Because “the right to have one’s vote counted has the same

dignity as the right to put a ballot in a box,” id., the vote


                                - 36 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 36 of 91
dilution occurs only where there is both “arbitrary and

disparate treatment.” Bush, 531 U.S. at 105. To this end, states

must have “specific rules designed to ensure uniform treatment”

of a voter’s ballot. Id. at 106.

          2.   Standing to Bring Equal Protection Claims

    In light of the harms prohibited by the Equal Protection

Clause, this court must first consider whether Plaintiffs have

standing to bring these claims.

    For a case or controversy to be justiciable in federal

court, a plaintiff must allege “such a personal stake in the

outcome of the controversy as to warrant his invocation of

federal court jurisdiction and to justify exercise of the

court’s remedial powers on his behalf.” White Tail Park, Inc. v.

Stroube, 413 F.3d 451, 458 (4th Cir. 2005) (quoting Planned

Parenthood of S.C. Inc. v. Rose, 361 F.3d 786, 789 (4th Cir.

2004)).

    The party seeking to invoke the federal courts’

jurisdiction has the burden of satisfying Article III’s standing

requirement. Miller v. Brown, 462 F.3d 313, 316 (4th Cir. 2006).

To meet that burden, a plaintiff must demonstrate three

elements: (1) that the plaintiff has suffered an injury in fact

that is “concrete and particularized” and “actual or imminent”;

(2) that the injury is fairly traceable to the challenged


                                - 37 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 37 of 91
conduct of the defendant; and (3) that a favorable decision is

likely to redress the injury. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992).

    In multi-plaintiff cases, “[a]t least one plaintiff must

have standing to seek each form of relief requested in the

complaint.” Town of Chester v. Laroe Estates, Inc., 581 U.S.

____, ____, 137 S. Ct. 1645, 1651 (2017). Further, if there is

one plaintiff “who has demonstrated standing to assert these

rights as his own,” the court “need not consider whether the

other individual and corporate plaintiffs have standing to

maintain the suit.” Vill. of Arlington Heights v. Metro. Hous.

Dev. Corp., 429 U.S. 252, 264 & n.9 (1977).

    In the voting context, “voters who allege facts showing

disadvantage to themselves as individuals have standing to sue,”

Baker, 369 U.S. at 206, so long as their claimed injuries are

“distinct from a ‘generally available grievance about the

government,’” Gill, 138 S. Ct. at 1923 (quoting Lance v.

Coffman, 549 U.S. 437, 439 (2007) (per curiam)).

    Defendant SBE and Alliance Intervenors argue that

Individual Plaintiffs in Wise and Moore have not alleged a

concrete and particularized injury under either of the two Equal

Protection theories. (Alliance Resp. (Doc. 64) at 14-15; SBE

Resp. (Doc. 65) at 12-13.)


                                - 38 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 38 of 91
       First, under a vote dilution theory, they argue that courts

have “repeatedly rejected this theory as a basis for standing,

both because it is unduly speculative and impermissibly

generalized.” (Alliance Resp. (Doc. 64) at 17.) Second, under an

arbitrary and disparate treatment theory, they argue that the

injury is too generalized because the Numbered Memoranda apply

equally to all voters across the state and that Plaintiffs

“cannot claim an injury for not having to go through a remedial

process put in place for other voters.” (SBE Resp. (Doc. 65) at

12.)

       Plaintiffs in Moore and Wise do not address standing for

their Equal Protection claims in their memoranda in support of

their motions for a preliminary injunction. (See Wise Pls.’ Mot.

(Doc. 43); Moore Pls.’ Mot. (Doc. 60).) At oral argument held on

October 8, 2020, however, counsel for the Moore Plaintiffs

responded to Defendant SBE and Alliance Intervenor’s standing

arguments. (Oral Argument Tr. (Doc. 70) at 52-59.)

       First, under a vote dilution theory, counsel argued that

“the Defendants confuse a widespread injury with not having a

personal injury,” (id. at 53), and that the Supreme Court’s

decision in Reynolds demonstrates that “impermissible vote

dilution occurs when there’s ballot box stuffing,” (id.),

suggesting that each voter would have standing to sue under the


                                - 39 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 39 of 91
Supreme Court’s precedent in Reynolds because their vote has

less value. (Id.) Second, under an arbitrary and disparate

treatment theory, counsel argued that Plaintiffs were subjected

to the witness requirement and that “[t]here are burdens

associated with that” which support a finding of an injury in

fact. (Id. at 56.) Counsel argued the harm that is occurring is

not speculative because, for example, voters have and will

continue to fail to comply with the witness requirement, (id. at

55-56), and ballots will arrive between the third and ninth day

following the election pursuant to the Postmark Requirement,

(id. at 58). Moreover, counsel argued that the “regime” imposed

by the state is arbitrary, citing limitations on assistance

allowed to complete a ballot, compared to the lessened

restrictions associated with the witness requirement under

Numbered Memo 2020-19. (Id. at 59.)

    This court finds that Individual Plaintiffs in Moore and

Wise have not articulated a cognizable injury in fact for their

vote dilution claims. However, all of the Individual Plaintiffs

in Moore, and one Individual Plaintiff in Wise have articulated

an injury in fact for an arbitrary and disparate treatment

claim.




                                - 40 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 40 of 91
               a.     Vote Dilution

    Although the Supreme Court has “long recognized that a

person’s right to vote is ‘individual and personal in nature.’”

Gill, 138 S. Ct. at 1930 (citing Reynolds, 377 U.S. at 561), the

Court has expressly held that “vote dilution” refers

specifically to     ”invidiously minimizing or canceling out the

voting potential of racial or ethnic minorities, Abbott v.

Perez, 585 U.S. ____, ____, 138 S. Ct. 2305, 2314 (2018)

(internal quotations and modifications omitted) (emphasis

added), a harm which occurs where “the particular composition of

the voter’s own district . . . causes his vote – having been

packed or cracked – to carry less weight than it would carry in

another, hypothetical district.” Gill, 138 S. Ct. at 1931.

    Indeed, lower courts which have addressed standing in vote

dilution cases arising out of the possibility of unlawful or

invalid ballots being counted, as Plaintiffs have argued here,

have said that this harm is unduly speculative and impermissibly

generalized because all voters in a state are affected, rather

than a small group of voters. See, e.g., Donald J. Trump for

President, Inc. v. Cegavske, Case No. 2:20-CV-1445 JCM (VCF),

2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020) (“As with other

generally available grievances about the government, plaintiffs

seek relief on behalf of their member voters that no more


                                - 41 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 41 of 91
directly and tangibly benefits them than it does the public at

large.”) (internal quotations and modifications omitted); Martel

v. Condos, Case No. 5:20-cv-131, 2020 WL 5755289, at *4 (D. Vt.

Sept. 16, 2020) (“If every voter suffers the same incremental

dilution of the franchise caused by some third-party’s

fraudulent vote, then these voters have experienced a

generalized injury.”); Paher v. Cegavske, Case No. 3:20-cv-0234-

MMD-WGC, 2020 WL 2089813, at * 5 (D. Nev. Apr. 30, 2020)

(“Plaintiffs’ purported injury of having their votes diluted due

to ostensible election fraud may be conceivably raised by any

Nevada voter.”); Am. Civil Rights Union v. Martinez-Rivera, 166

F. Supp. 3d. 779, 789 (W.D. Tex. 2015) (“[T]he risk of vote

dilution[ is] speculative and, as such, [is] more akin to a

generalized grievance about the government than an injury in

fact.”).

    Although “[i]t would over-simplify the standing analysis to

conclude that no state-wide election law is subject to challenge

simply because it affects all voters,” Martel, 2020 WL 5755289,

at *4, the notion that a single person’s vote will be less

valuable as a result of unlawful or invalid ballots being cast

is not a concrete and particularized injury in fact necessary

for Article III standing. Compared to a claim of gerrymandering,

in which the injury is specific to a group of voters based on


                                - 42 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 42 of 91
their racial identity or the district where they live, all

voters in North Carolina, not just Individual Plaintiffs, would

suffer the injury Individual Plaintiffs allege. This court finds

this injury too generalized to give rise to a claim of vote

dilution, and thus, neither Plaintiffs in Moore nor in Wise have

standing to bring their vote dilution claims under the Equal

Protection Clause.

               b.    Arbitrary and Disparate Treatment

    In Bush, the Supreme Court held that, “[h]aving once

granted the right to vote on equal terms, the State may not, by

later arbitrary and disparate treatment, value one person’s vote

over that of another.” 531 U.S. at 104-05. Plaintiffs argue that

they have been subjected to arbitrary and disparate treatment

because they voted under one set of rules, and other voters,

through the guidance in the Numbered Memoranda, will be

permitted to vote invalidly under a different and unequal set of

rules, and that this is a concrete and particularized injury.

(Oral Argument Tr. (Doc. 70) at 70-71.)

    For the purposes of determining whether Plaintiffs have

standing, is it not “necessary to decide whether [Plaintiffs’]

allegations of impairment of their votes” by Defendant SBE’s

actions “will, ultimately, entitle them to any relief,” Baker,

369 U.S. at 208; whether a harm has occurred is best left to


                                - 43 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 43 of 91
this court’s analysis of the merits of Plaintiffs’ claims, (see

discussion infra Section II.D.3). Instead, the appropriate

inquiry is, “[i]f such impairment does produce a legally

cognizable injury,” whether Plaintiffs “are among those who have

sustained it.” Baker, 369 U.S. at 208.

    This court finds that Individual Plaintiffs in Moore and

one Individual Plaintiff in Wise have standing to raise an

arbitrary and disparate treatment claim because their injury is

concrete, particularized, and not speculative. Bobby Heath and

Maxine Whitley, the Individual Plaintiffs in Moore, are

registered North Carolina voters who voted absentee by mail and

whose ballots have been accepted by SBE. (Moore Compl. (Doc. 1)

¶¶ 9-10.) In Wise, Individual Plaintiff Patsy Wise is a

registered voter who cast her absentee ballot by mail. (Wise

Compl. (Doc. 1) ¶ 25.)

    If Plaintiffs Heath, Whitley, and Wise were voters who

intended to vote by mail but who had not yet submitted their

ballots, as is the case with the other Individual Plaintiffs in

Wise, (Wise Compl. (Doc. 1) ¶¶ 26-28), or voters who had

intended to vote in-person either during the Early Voting period

or on Election Day, then they would not in fact have been

impacted by the laws and procedures for submission of absentee

ballots by mail and the complained-of injury would be merely “an


                                - 44 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 44 of 91
injury common to all other registered voters,” Martel, 2020 WL

5755289, at *4. See also Donald J. Trump for President, Inc.,

2020 WL 5626974, at *4 (“Plaintiffs never describe how their

member voters will be harmed by vote dilution where other voters

will not.”). Indeed, this court finds that Individual Plaintiffs

Clifford, Bambini, and Baum in Wise do not have standing to

challenge the Numbered Memoranda, because any “shock[]” and

“serious concern[s]” they have that their vote “will be negated

by improperly cast or fraudulent ballots,” (Wise Compl. (Doc. 1)

¶¶ 26-28), is merely speculative until such point that they have

actually voted by mail and had their ballots accepted, which

Plaintiffs’ Complaint in Wise does not allege has occurred.

(Id.)

     Yet, because Plaintiffs Heath, Whitley, and Wise have, in

fact, already voted by mail, (Moore Compl. (Doc. 1) ¶¶ 9-10;

Wise Compl. (Doc. 1) ¶ 25), their injury is not speculative.

Under the Numbered Memoranda 2020-19, 2020-22, and 2020-23,

other voters who vote by mail will be subjected to a different

standard than that to which Plaintiffs Heath, Whitley, and Wise

were subjected when they cast their ballots by mail. Assuming

this is an injury that violates the Equal Protection Clause,

Baker, 369 U.S. at 208, the harm alleged by Plaintiffs is

particular to voters in Heath, Whitley, and Wise’s position,


                                - 45 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 45 of 91
rather than a generalized injury that any North Carolina voter

could claim. For this reason, this court finds that Individual

Plaintiffs Heath, Whitley, and Wise have standing to raise Equal

Protection claims under an arbitrary and disparate treatment

theory. Because at least one plaintiff in each of these multi-

plaintiff cases has standing to seek the relief requested, the

court “need not consider whether the other individual and

corporate plaintiffs have standing to maintain the suit.” Vill.

of Arlington Heights, 429 U.S. at 264 & n.9.

          3.   Likelihood of Success on the Merits

    Having determined that Individual Plaintiffs have standing

to bring their arbitrary and disparate treatment claims, this

court now considers whether Plaintiffs’ claims are likely to

succeed on the merits. To demonstrate a likelihood of success on

the merits, “[a] plaintiff need not establish a certainty of

success, but must make a clear showing that he is likely to

succeed at trial.” Di Biase, 872 F.3d at 230.

               a.    Parties’ Arguments

    Plaintiffs argue that four policies indicated in the

Numbered Memoranda are invalid under the Equal Protection

Clause: (1) the procedure which allows ballots without a witness

signature to be retroactively validated through the cure

procedure indicated in Revised Numbered Memo 2020-19 (“Witness

                                - 46 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 46 of 91
Requirement Cure Procedure”); (2) the procedure which allows

absentee ballots to be received up to nine days after Election

Day if they are postmarked on Election Day, as indicated in

Numbered Memo 2020-19 (“Receipt Deadline Extension”); and (3)

the procedure which allows for anonymous delivery of ballots to

unmanned drop boxes, as indicated in Numbered Memo 2020-23

(“Drop Box Cure Procedure”); (4) the procedure which allows

ballots to be counted without a United States Postal Service

postmark, as indicated in Numbered Memo 2020-22 (“Postmark

Requirement Changes”). (Moore Compl. (Doc. 1) ¶ 93; Wise Compl.

(Doc. 1) ¶ 124; Wise Pls.’ Mot. (Doc. 43) at 13-14.)

    Plaintiffs in Wise argue that the changes in these

Memoranda “guarantee that voters will be treated arbitrarily

under the ever-changing voting regimes.” (Wise Pls.’ Mot. (Doc.

43) at 11.) Similarly, Plaintiffs in Moore argue that the three

Memoranda were issued “after tens of thousands of North

Carolinians cast their votes following the requirements set by

the General Assembly,” which deprives Plaintiffs “of the Equal

Protection Clause’s guarantee because it allows for ‘varying

standards to determine what [i]s a legal vote.” (Moore Compl.

(Doc. 1) ¶ 90 (citing Bush, 531 U.S. at 107).)

    In response, Defendants argue that the Numbered Memoranda

will not lead to the arbitrary and disparate treatment of


                                - 47 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 47 of 91
ballots prohibited by the Supreme Court’s decision in Bush v.

Gore, 531 U.S. 98 (2000). Defendant SBE argues that the consent

judgment and Numbered Memos do “precisely what Bush

contemplated: It establishes uniform and adequate standards for

determining what is a legal vote, all of which apply statewide,

well in advance of Election Day. Indeed, the only thing stopping

uniform statewide standards from going into effect is the TRO

entered in these cases.” (SBE Resp. (Doc. 65) at 17.) Moreover,

Defendant SBE argues that the consent judgment “simply

establishes uniform standards that help county boards ascertain

which votes are lawful,” and “in no way lets votes be cast

unlawfully.” (Id. at 18.)

       Alliance Intervenors argue that the Numbered Memos “apply

equally to all voters,” (Alliance Resp. (Doc. 64) at 18), and

“Plaintiffs have not articulated, let alone demonstrated, how

their right to vote – or anyone else’s – is burdened or valued

unequally,” (id. at 19). Moreover, Alliance Intervenors argue

that the release of the Numbered Memoranda after the election

began does not raise equal protection issues because,

“[e]lection procedures often change after voting has started to

ensure that the fundamental right to vote is protected.” (Id. at

20.)




                                - 48 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 48 of 91
    Both Defendant SBE and Alliance Intervenors argue that the

release of the Numbered Memoranda after the election began does

not raise equal protection issues, as election procedures often

change after voting has started. (SBE Resp. (Doc. 65) at 18;

Alliance Resp. (Doc. 64) at 20.) For example, Defendant SBE

argues that “[i]f it is unconstitutional to extend the receipt

deadline for absentee ballots to address mail disruptions, then

it would also be unconstitutional to extend hours at polling

places on Election Day to address power outages or voting-

machine malfunctions.” (SBE Resp. (Doc. 65) at 18 (citing N.C.

Gen. Stat. § 163-166.01).) “Likewise, the steps that the Board

has repeatedly taken to ensure that people can vote in the wake

of natural disasters like hurricanes would be invalid if those

steps are implemented after voting begins.” (Id.)

               b.    Analysis

    This court agrees with the parties that an Equal Protection

violation occurs where there is both arbitrary and disparate

treatment. Bush, 531 U.S. at 105. This court also agrees with

Defendants that not all disparate treatment rises to the level

of an Equal Protection violation. As Defendant SBE argues, the

General Assembly has empowered SBE to make changes to voting

policies and procedures throughout the election, including

extending hours at polling places or adjusting voting in


                                - 49 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 49 of 91
response to natural disasters. (SBE Resp. (Doc. 65) at 18.)

Other federal courts have upheld changes to election procedures

even after voting has commenced. For example, in 2018, a federal

court enjoined Florida’s signature matching procedures and

ordered a cure process after the election. Democratic Exec.

Comm. of Fla. V. Detzner, 347 F. Supp. 3d 1017, 1031 (N.D. Fla.

2018), appeal dismissed as moot sub nom. Democratic Exec. Comm.

of Fla. v. Nat’l Republican Senatorial Comm., 950 F.3d 790 (11th

Cir. 2020). Similarly, a Georgia federal court in 2018 ordered a

cure process in the middle of the absentee and early voting

periods. Martin v. Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018),

appeal dismiss sub nom. Martin v. Sec’y of State of Ga., No.

18-14503-GG, 2018 WL 7139247 (11th Cir. Dec. 11, 2018).

    A change in election rules that results in disparate

treatment shifts from constitutional to unconstitutional when

these rules are also arbitrary. The ordinary definition of the

word “arbitrary” refers to matters “[d]epending on individual

discretion” or “involving a determination made without

consideration of or regard for facts, circumstances, fixed

rules, or procedures.” Arbitrary, Black’s Law Dictionary (11th

ed. 2019). This definition aligns with the Supreme Court’s

holding in Reynolds and Bush, that the State must ensure equal

treatment of voters both at the time it grants citizens the


                                - 50 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 50 of 91
right to vote and throughout the election. Bush, 531 U.S. at

104-05 (“Having once granted the right to vote on equal terms,

the State may not, by later arbitrary and disparate treatment,

value one person’s vote over that of another.”); Reynolds, 377

U.S. at 555 (“[T]he right of suffrage can be denied by a

debasement or dilution of the weight of a citizen’s vote just as

effectively as by wholly prohibiting the free exercise of the

franchise.”).

    The requirement that a state “grant[] the right to vote on

equal terms,” Bush, 531 U.S. at 104, includes protecting the

public “from the diluting effect of illegal ballots,” Gray, 372

U.S. at 380. To fulfill this requirement, a state legislature

must define the manner in which voting should occur and the

minimum requirements for a valid, qualifying ballot. In North

Carolina, the General Assembly has passed laws defining the

requirements for permissible absentee voting, N.C. Gen. Stat.

§ 163-226 et seq., including as recently as this summer, when it

modified the one-witness requirement, 2020 N.C. Sess. Laws 2020-

17 (H.B. 1169) § 1.(a). As this court found in its order issuing

a preliminary injunction in Democracy, these requirements

reflect a desire by the General Assembly to prevent voter fraud

resulting from illegal voting practices. Democracy N. Carolina,

2020 WL 4484063, at *35.


                                - 51 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 51 of 91
    A state cannot uphold its obligation to ensure equal

treatment of all voters at every stage of the election if

another body, including SBE, is permitted to contravene the duly

enacted laws of the General Assembly and to permit ballots to be

counted that do not satisfy the fixed rules or procedures the

state legislature has deemed necessary to prevent illegal

voting. Any guidance SBE adopts must be consistent with the

guarantees of equal treatment contemplated by the General

Assembly and Equal Protection.

    Thus, following this precedent, and the ordinary definition

of the word “arbitrary,” this court finds that SBE engages in

arbitrary behavior when it acts in ways that contravene the

fixed rules or procedures the state legislature has established

for voting and that fundamentally alter the definition of a

validly voted ballot, creating “preferred class[es] of voters.”

Gray, 372 U.S. at 380.

    This definition of arbitrariness does not require this

court to consider whether the laws enacted by the General

Assembly violate other provisions in the North Carolina or U.S.

Constitution or whether there are better public policy

alternatives to the laws the General Assembly has enacted. These

are separate inquiries. This court’s review is limited to




                                - 52 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 52 of 91
whether the challenged Numbered Memos are consistent with state

law and do not create a preferred class or classes of voters.

                       i.   Witness Requirement Cure Procedure

    This court finds Plaintiffs have demonstrated a likelihood

of success on the merits with respect to their Equal Protection

challenge to the Witness Requirement Cure Procedure in Revised

Memo 2020-19.

    Under the 2020 N.C. Sess. Laws 2020-17 (H.B. 1169) § 1.(a),

a witnessed absentee ballot must be “marked . . . in the

presence of at least one [qualified] person . . . .” This clear

language dictates that the witness must be (1) physically

present with the voter, and (2) present at the time the ballot

is marked by the voter.

    Revised Memo 2020-19 counsels that ballots missing a

witness signature may be cured where voters sign and affirm the

following statement:

    I am submitting this affidavit to correct a problem
    with missing information on the ballot envelope. I am
    an eligible voter in this election and registered to
    vote in [name] County, North Carolina. I solemnly
    swear or affirm that I voted and returned my absentee
    ballot for the November 3, 2020 general election and
    that I have not voted and will not vote more than one
    ballot in this election. I understand that
    fraudulently or falsely completing this affidavit is a
    Class I felony under Chapter 163 of the North Carolina
    General Statutes.

(Moore v. Circosta, No. 1:20CV911 (Doc. 45-1) at 34.)


                                - 53 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 53 of 91
     This “cure” affidavit language makes no mention of whether

a witness was in the presence of the voter at the time that the

voter cast their ballot, which is the essence of the

Legislature’s Witness Requirement. 2020 N.C. Sess. Laws 2020-17

(H.B. 1169) § 1.(a). In fact, a voter could truthfully sign and

affirm this statement and have their ballot counted by their

county board of elections without any witness becoming involved

in the process.6 Because the effect of this affidavit is to


     6 Plaintiffs do not challenge the use of the cure affidavit
for ballot deficiencies generally, aside from arguing that the
cure affidavit circumvents the statutory Witness Requirement.
(See Moore Compl. (Doc. 1) ¶ 93; Wise Compl. (Doc. 1) ¶ 124.)
Although not raised by Plaintiffs, this courts finds the
indefiniteness of the cure affidavit language troubling as a
means of correcting even curable ballot deficiencies.
     During oral arguments, Defendants did not and could not
clearly define what it means to “vote,” (see, e.g., Oral
Argument Tr. (Doc. 70) at 130-32), which is all that the
affidavit requires voters to attest that they have done. (Moore
v. Circosta, No. 1:20CV911, State Court Consent Judgment (Doc.
45-1) at 34.) Under the vague “I voted” language used in the
affidavit, a voter who completed their ballot with assistance
from an unauthorized individual; a voter who does not qualify
for voting assistance; or a voter who simply delegated the
responsibility for completing their ballot to another person
could truthfully sign this affidavit, although all three acts
are prohibited under state law. See N.C. Gen. Stat. § 163-
226.3(a)(1). Because the cure affidavit does not define what it
means to vote, voters are permitted to decide what that means
for themselves.
     This presents additional Equal Protection concerns. A state
must ensure that there is “no preferred class of voters but
equality among those who meet the basic qualifications.” Gray,
372 U.S. at 380. Because the affidavit does not serve as an
adequate means to ensure that voters did not engage in
unauthorized ballot casting procedures, inevitably, not all
                                        (Footnote continued)
                                - 54 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 54 of 91
eliminate the statutorily required witness requirement, this

court finds that Plaintiffs have demonstrated a likelihood of

success on the merits in proving that the Witness Requirement

Cure Procedure indicated in Revised Memo 2020-19 is arbitrary.

    Based on counsel’s statements at oral arguments, Defendant

SBE may contend that the guidance in Revised Memo 2020-19 is not

arbitrary because it was necessary to resolve the Alliance state

court action. (Oral Argument Tr. (Doc. 70) at 105 (“Our reading

then of state law is that the Board has the authority to make

adjustments in emergencies or as a means of settling protracted

litigation until the General Assembly reconvenes.”).) However,

Defendant SBE’s arguments to the state court judge and the court

in the Eastern District of North Carolina belie that assertion,

as they advised the state court that both the original Memo

2020-19 and the Revised Memo were issued “to ensure full

compliance with the injunction entered by Judge Osteen,” (SBE

State Court Br. (Doc. 68-1) at 15), and they advised the court

in the Eastern District of North Carolina that they had issued



voters will be held to the same standards for casting their
ballot. This is, by definition, arbitrary and disparate
treatment inconsistent with existing state law.
     This court’s concerns notwithstanding, however, Plaintiffs
do not challenge the use of a cure affidavit in other contexts,
so this court will decline to enjoin the use of a cure affidavit
beyond its application as an alternative for compliance with the
Witness Requirement.
                                - 55 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 55 of 91
the revised Memo 2020-19 “in order to comply with Judge Osteen’s

preliminary injunction in the Democracy N.C. action in the

Middle District.” (TRO (Doc. 47) at 9.) As this court more fully

explains in its order issued in Democracy, this court finds that

Defendant SBE improperly used this court’s August Democracy

Order to modify the witness requirement. Democracy N. Carolina,

No. 1:20CV457 (M.D.N.C. Oct. 14, 2020) (enjoining witness cure

procedure). Because Defendant SBE acted improperly in that

fashion, this court declines to accept an argument now that

elimination of the witness requirement was a rational and

justifiable basis upon which to settle the state lawsuit.

Furthermore, it is difficult to conceive that SBE was authorized

to resolve a pending lawsuit that could create a preferred class

of voters: those who may submit an absentee ballot without a

witness under an affidavit with no definition of the meaning of

“vote.”

    This court also finds Plaintiffs have demonstrated a

likelihood of success on the merits in proving disparate

treatment may result as a result of the elimination of the

Witness Requirement. Individual Plaintiffs Wise, Heath, and

Whitley assert that they voted absentee by mail, including

complying with the Witness Requirement. (Wise Compl. (Doc. 1)

¶ 25; Moore Compl. (Doc. 1) ¶¶ 9-10.) Whether because a voter


                                - 56 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 56 of 91
inadvertently cast a ballot without a witness or because a voter

was aware of the “cure” procedure and thus, willfully did not

cast a ballot with a witness, there will be voters whose ballots

are cast without a witness. Accordingly, this court finds that

Plaintiffs have demonstrated a likelihood of success on the

merits in proving that the Witness Requirement Cure Procedure

indicated in Memo 2020-19 creates disparate treatment.

    Thus, because Plaintiffs have demonstrated a likelihood of

success on the merits with respect to arbitrary and disparate

treatment that may result from under Witness Requirement Cure

Procedure in Revised Memo 2020-19, this court finds Plaintiffs

have established a likelihood of success on their Equal

Protection claim.

                     ii.   Receipt Deadline Extension

    This court finds that Plaintiffs are likely to succeed on

their Equal Protection challenge to the Receipt Deadline

Extension in Revised Memo 2020-19.

    Under N.C. Gen. Stat. § 163-231(b), in order to be counted,

civilian absentee ballots must have been received by the county

board office by 5 p.m. on Election Day, November 3, 2020, or if

postmarked by Election Day, by 5:00 p.m. on November 6, 2020.

The guidance in Revised Memo 2020-19 extends the time in which

absentee ballots must be returned, allowing a late civilian


                                - 57 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 57 of 91
ballot to be counted if postmarked on or before Election Day and

received by 5:00 p.m. on November 12, 2020 (Revised Memo 2020-19

(Doc. 36-3) at 5.)

       Alliance Intervenors argue that, “[t]o the extent Numbered

Memo 2020-22 introduces a new deadline, it affects only the

counting of ballots for election officials after Election Day

has passed – not when voters themselves must submit their

ballots. All North Carolina absentee voters still must mail

their ballots by Election Day.” (Alliance Resp. (Doc. 64) at

21.)

       This court disagrees, finding Plaintiffs have demonstrated

a likelihood of success on the merits in proving that this

change contravenes the express deadline established by the

General Assembly, by extending the deadline from three days

after Election Day, to nine days after Election Day. Moreover,

it results in disparate treatment, as voters like Individual

Plaintiffs returned their ballots within the time-frame

permitted under state law, (Wise Compl. (Doc. 1) ¶ 25; Moore

Compl. (Doc. 1) ¶¶ 9-10), but other voters whose ballots would

otherwise not be counted if received three days after Election

Day, will now have an additional six days to return their

ballot.




                                - 58 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 58 of 91
    Because Plaintiffs have demonstrated a likelihood of

success on the merits in proving arbitrary and disparate

treatment may result under the Receipt Deadline Extension, this

court finds Plaintiffs have established a likelihood of success

on the merits of their Equal Protection claim.

                     iii. Drop Box Cure Procedure

    Plaintiffs have failed to establish a likelihood of

success, however, on their Equal Protection challenge to the

Drop Box Cure Procedure indicated in Numbered Memo 2020-23.

(Wise, No. 1:20CV912, Memo 2020-23 (Doc. 1-4).)

    N.C. Gen. Stat. § 163-226.3(a)(5) makes it a felony for any

person other than the voter’s near relative or legal guardian to

take possession of an absentee ballot of another voter for

delivery or for return to a county board of elections.

    “Because of this provision in the law,” and the need to

ensure compliance with it, SBE recognized in Memo 2020-23 that,

“an absentee ballot may not be left in an unmanned drop box,”

(Wise, No. 1:20CV912, Memo 2020-23 (Doc. 1-4) at 2), and

directed county boards which have a “drop box, slot, or similar

container at their office” for other business purposes to place

a “sign indicating that absentee ballots may not be deposited in

it.” (Id.)




                                - 59 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 59 of 91
    Moreover, the guidance reminds county boards that they must

keep a written log when any person returns an absentee ballot in

person, which includes the name of the individual returning the

ballot, their relationship to the voter, the ballot number, and

the date it was received. (Id. at 3.) If the individual who

drops off the ballot is not the voter, their near relative, or

legal guardian, the log must also record their address and phone

number. (Id.) The guidance also advises county boards that

“[f]ailure to comply with the logging requirement, or delivery

or an absentee ballot by a person other than the voter, the

voter’s near relative, or the voter’s legal guardian, is not

sufficient evidence in and of itself to establish that the voter

did not lawfully vote their ballot.” (Id. at 3.) Instead, the

guidance advises the county board that they “may . . . consider

the delivery of a ballot . . . in conjunction with other

evidence in determining whether the ballot is valid and should

be counted.” (Id. at 4.)

    Plaintiffs argue that this guidance “undermines the General

Assembly’s criminal prohibition of the unlawful delivery of

ballots,” (Moore Compl. (Doc. 1) ¶ 68), and “effectively

allow[s] voters to use drop boxes for absentee ballots,” (Wise

Pls.’ Mot. (Doc. 43) at 13), and thus, violates the Equal




                                - 60 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 60 of 91
Protection Clause, (Moore Compl. (Doc. 1) ¶ 93). This court

disagrees.

    Although Numbered Memo 2020-23 was released on

September 22, 2020, (Wise, No. 1:20CV912, Memo 2020-23 (Doc.

1-4) at 2), the guidance it contains is not new. Consistent with

the guidance in Numbered Memo 2020-23, SBE administrative rules

adopted on December 1, 2018, require that any person delivering

a ballot to a county board of elections office provide:

    (1) Name of voter;

    (2) Name of person delivering ballot;

    (3) Relationship to voter;

    (4) Phone Number (if available) and current address of
    person delivering ballot;

    (5) Date and time of delivery of ballot; and

    (6) Signature or mark of person delivering ballot
    certifying that the information provided is true and
    correct and that the person is the voter or the
    voter’s near relative as defined in [N.C. Gen. Stat
    § 163-226(f)] or verifiable legal guardian as defined
    in [N.C. Gen. Stat. § 163-226(e)].

8 N.C. Admin. Code 18.0102 (2018). Moreover, the administrative

rule states that “the county board of elections may consider the

delivery of a ballot in accordance with this Rule in conjunction

with other evidence in determining whether the container-return

envelope has been properly executed according to the

requirements of [N.C. Gen. Stat. § 163-231],” (id.), and that


                                - 61 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 61 of 91
“[f]ailure to comply with this Rule shall not constitute

evidence sufficient in and of itself to establish that the voter

did not lawfully vote his or her ballot.” (Id.)

    Because the guidance contained in Numbered Memo 2020-23 was

already in effect at the start of this election as a result of

SBE’s administrative rules, Individual Plaintiffs were already

subject to it at the time that they cast their votes.

Accordingly, because all voters were subject to the same

guidance, Plaintiffs have not demonstrated a likelihood of

success on the merits in proving disparate treatment.

    It is a closer issue with respect to whether Plaintiffs

have demonstrated a likelihood of success on the merits in

proving that the rules promulgated by Defendant SBE are

inconsistent with N.C. Gen. Stat. § 163-226.3(a)(5).

    This statute makes it a felony for any person other than

the voter’s near relative or legal guardian to take possession

of an absentee ballot of another voter for delivery or for

return to a county board of elections. Id. It would seem

logically inconsistent that the General Assembly would

criminalize this behavior, while at the same time, permit

ballots returned by unauthorized third parties to be considered

valid. Yet, upon review of the legislative history, this court

finds the felony statute has been in force since 1979, 1979 N.C.


                                - 62 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 62 of 91
Sess. Laws Ch. 799 (S.B. 519) § 4, https://www.ncleg.gov/

enactedlegislation/sessionlaws/pdf/1979-1980/sl1979-799.pdf

(last visited Oct. 13, 2020), and in its current form since

2013. 2013 N.C. Sess. Laws 381 (H.B. 589) § 4.6.(a).

    That the General Assembly, by not taking legislative

action, and instead, permitted SBE’s administrative rule and the

General Assembly’s statute to coexist for nearly two years and

through several other elections undermines Plaintiffs’ argument

that Defendant SBE has acted arbitrarily. For this reason, this

court finds that Plaintiffs have not demonstrated a likelihood

of success on the merits in proving the arbitrariness of the

guidance in Numbered Memo 2020-23 and accordingly, Plaintiffs

have failed to establish a likelihood of success on their Equal

Protection challenge to Numbered Memo 2020-23.

    If the General Assembly believes that SBE’s administrative

rules are inconsistent with its public policy goals, they are

empowered to pass legislation which overturns the practice

permitted under the administrative rule.

                     iv.   Postmark Requirement Changes

    Similarly, this court finds that Plaintiffs have failed to

establish likelihood of success on the merits with respect to

their Equal Protection challenge to the Postmark Requirement




                                - 63 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 63 of 91
Changes in Numbered Memo 2020-22. (Wise, 1:20CV912, Memo 2020-22

(Doc. 1-3).)

    Under Numbered Memo 2020-22, a ballot will be considered

postmarked by Election Day if it has a USPS postmark, there is

information in BallotTrax, or “another tracking service offered

by the USPS or a commercial carrier, indicat[es] that the ballot

was in the custody of USPS or the commercial carrier on or

before Election Day.” (Id. at 3.) This court finds that these

changes are consistent with N.C. Gen. Stat. § 163-231(b)(2)b,

which does not define what constitutes a “postmark,” and

instead, merely states that ballots received after 5:00 p.m. on

Election Day may not be accepted unless the ballot is

“postmarked and that postmark is dated on or before the day of

the . . . general election . . . and are received by the county

board of elections not later than three days after the election

by 5:00 p.m.”

    In the absence of a statutory definition for postmark, this

court finds Plaintiffs have not demonstrated a likelihood of

success on the merits in proving that Numbered Memo 2020-22 is

inconsistent with N.C. Gen. Stat. § 163-231(b)(2)b, and thus,

arbitrary. If the General Assembly believes that the Postmark

Requirement Changes indicated in Memo 2020-22 are inconsistent

with its public policy goals, they are empowered to pass


                                - 64 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 64 of 91
legislation which further specifies the definition of a

“postmark.” In the absence of such legislation, however, this

court finds that Plaintiffs have failed to establish a

likelihood of success on the merits of their Equal Protection

challenge.




                                - 65 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 65 of 91
          4.   Irreparable Harm

    In addition to a likelihood of success on the merits, a

plaintiff must also make a “clear showing that it is likely to

be irreparably harmed absent preliminary relief” in order to

obtain a preliminary injunction. UBS Fin. Servs. Inc. v.

Carilion Clinic, 880 F. Supp. 2d 724, 733 (E.D. Va. 2012)

(quoting Real Truth About Obama, Inc. v. Fed. Election Comm’n,

575 F.3d 342, 347 (4th Cir. 2009)). Further, an injury is

typically deemed irreparable if monetary damages are inadequate

or difficult to ascertain. See Multi-Channel TV Cable Co. v.

Charlottesville Quality Cable Operating Co., 22 F.3d 546, 551

(4th Cir. 1994), abrogated on other grounds by Winter, 555 U.S.

at 22. “Courts routinely deem restrictions on fundamental voting

rights irreparable injury.” League of Women Voters of N.C. v.

North Carolina, 769 F.3d 224, 247 (4th Cir. 2014). “[O]nce the

election occurs, there can be no do-over and no redress. The

injury to these voters is real and completely irreparable if

nothing is done to enjoin th[ese] law[s].” Id.

    The court therefore finds Plaintiffs have demonstrated a

likelihood of irreparable injury regarding the Equal Protection

challenges to the Witness Requirement and the Receipt Deadline

Extension.

          5.   Balance of Equities


                                - 66 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 66 of 91
    The third factor in determining whether preliminary relief

is appropriate is whether the plaintiff demonstrates “that the

balance of equities tips in his favors.” Winter, 555 U.S. at 20.

    The Supreme Court’s decision in Purcell v. Gonzalez, 549

U.S. 1 (2006), urges that this court should issue injunctive

relief as narrowly as possible. The Supreme Court has made clear

that “lower federal courts should ordinarily not alter the

election rules on the eve of an election,” Republican Nat’l

Comm. v. Democratic Nat’l Comm., 589 U.S. ____, ____, 140 S. Ct.

1205, 1207 (2020) (per curiam), as a court order affecting

election rules will progressively increase the risk of “voter

confusion” as “an election draws closer.” Purcell, 549 U.S. at

4-5; see also Texas All. for Retired Americans v. Hughs, ____

F.3d ____, 2020 WL 5816887, at *2 (5th Cir. Sept. 30, 2020)

(“The principle . . . is clear: court changes of election laws

close in time to the election are strongly disfavored.”). This

year alone, the Purcell doctrine of noninterference has been

invoked by federal courts in cases involving witness

requirements and cure provisions during COVID-19, Clark v.

Edwards, Civil Action No. 20-283-SDD-RLB, 2020 WL 3415376, at

*1-2 (M.D. La. June 22, 2020); the implementation of an all-mail

election plan developed by county election officials, Paher,

2020 WL 2748301, at *1, *6; and the use of college IDs for


                                - 67 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 67 of 91
voting, Common Cause v. Thomsen, No. 19-cv-323-JDP, 2020 WL

5665475, at *1 (W.D. Wis. Sept. 23, 2020) – just to name a few.

    Purcell is not a per se rejection of any injunctive relief

close to an election. However, as the Supreme Court’s

restoration of the South Carolina witness requirement last week

illustrates, a heavy thumb on the scale weighs against changes

to voting regulations. Andino v. Middleton, ____ S. Ct. ____,

2020 WL 5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J.,

concurring) (“By enjoining South Carolina’s witness requirement

shortly before the election, the District Court defied [the

Purcell] principle and this Court’s precedents.”).

    In this case, there are two SBE revisions where this court

has found that Plaintiffs are likely to succeed on the merits.

First, the Witness Requirement Cure Procedure, which determines

whether SBE will send the voter a cure certification or spoil

the ballot and issue a new one. This court has, on separate

grounds, already enjoined the Witness Requirement Cure Procedure

in Democracy North Carolina v. North Carolina State Board of

Elections, No. 1:20CV457 (M.D.N.C. Oct. 24, 2020) (enjoining

witness cure procedure). Thus, the issue of injunctive relief on

the Witness Requirement Cure Procedure is moot at this time.

Nevertheless, in the absence of relief in Democracy, it seems

likely that SBE’s creation of “preferred class[es] of voters”,


                                - 68 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 68 of 91
Gray, 372 U.S. at 380, with elimination of the witness

requirement and the cure procedure could merit relief in this

case.

    Ripe for this court’s consideration is the Receipt Deadline

Extension, which contradicts state statutes regarding when a

ballot may be counted. Ultimately, this court will decline to

enjoin the Receipt Deadline Extension, in spite of its likely

unconstitutionality and the potential for irreparable injury.

The Purcell doctrine dictates that this court must “ordinarily”

refrain from interfering with election rules. Republican Nat’l

Comm., 140 S. Ct. at 1207. These issues may be taken up by

federal courts after the election, or at any time in state

courts and the legislature. However, in the middle of an

election, less than a month before Election Day itself, this

court cannot cause “judicially created confusion” by changing

election rules. Id. Accordingly, this court declines to impose a

preliminary injunction because the balance of equities weighs

heavily against such an injunction.

    E.    Plaintiffs’ Electors Clause and Elections Clause
          Claims

    As an initial matter, this court will address the

substantive issues of the Electors Clause and the Elections

Clause together. The Electors Clause of the U.S. Constitution

requires “[e]ach State shall appoint, in such Manner as the

                                - 69 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 69 of 91
Legislature thereof may direct, a Number of Electors” for

President. U.S. Const. art. II, § 1, cl. 2. Plaintiffs in Wise

argue that, in order to “effectuate” this Electors requirement,

“the State must complete its canvas of all votes cast by three

weeks after the general election” under N.C. Gen. Stat. § 163-

182.5(c). (Wise Pls.’ Mot. (Doc. 43) at 15.) Plaintiffs argue

that (1) the extension of the ballot receipt deadline and (2)

the changing of the postmark requirement “threaten to extend the

process and threaten disenfranchisement,” as North Carolina

“must certify its electors by December 14 or else lose its voice

in the Electoral College. (Id.)

    The meaning of “Legislature” within the Electors Clause can

be analyzed in the same way as “Legislature” within the

Elections Clause. For example,

    As an initial matter, the Court finds no need to
    distinguish between the term ‘Legislature’ as it is
    used in the Elections Clause as opposed to
    the Electors Clause. Not only were both these clauses
    adopted during the 1787 Constitutional Convention, but
    the clauses share a “considerable similarity.

          . . . .

         . . . [T]he Court finds that the term
    “Legislature” is used in a sufficiently similar
    context in both clauses to properly afford the term an
    identical meaning in both instances.

Donald J. Trump for President, Inc. v. Bullock, No. CV 20-66-H-

DLC, 2020 WL 5810556, at *11 (D. Mont. Sept. 30, 2020). Nor do


                                - 70 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 70 of 91
Plaintiffs assert any difference in the meaning they assign to

“Legislature” and its authority between the two Clauses.

    This court finds that all Plaintiffs lack standing under

either Clause. The discussion infra of the Elections Clause

applies equally to the Electors Clause.

          1.   Elections Clause

               a.    Standing

    The Elections Clause standing analysis differs in Moore and

Wise, though this court ultimately arrives at the same

conclusion in both cases.

                     i.     Standing in Wise

    In Wise, Plaintiffs are private parties clearly established

by Supreme Court precedent to have no standing to contest the

Elections Clause in this manner. Plaintiffs are individual

voters, a campaign committee, national political parties, and

two Members of the U.S. House of Representatives. Even though

Plaintiffs are part of the General Assembly, they bring their

Elections Clause claim alleging an institutional harm to the

General Assembly. Though the Plaintiffs claim to have suffered

“immediate and irreparable harm”, (Wise Compl. (Doc. 1) ¶¶ 100,

109), this does not establish standing for their Elections

Clause claim or Electors Clause claim. See Corman v. Torres, 287

F. Supp. 3d 558, 573 (M.D. Pa. 2018) (“[T]he Elections Clause


                                - 71 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 71 of 91
claims asserted in the verified complaint belong, if they belong

to anyone, only to the . . . General Assembly.”). The Supreme

Court has already held that a private citizen does not have

standing to bring an Elections Clause challenge without further,

more particularized harms. See Lance, 549 U.S. at 441-42 (“The

only injury [private citizen] plaintiffs allege is that . . .

the Elections Clause . . . has not been followed. This injury is

precisely the kind of undifferentiated, generalized grievance

about the conduct of government that we have refused to

countenance in the past.”). Plaintiffs allege no such extra

harms, and in fact, do not speak to standing in their brief at

all.

                      ii.   Standing in Moore

       In Moore, both Plaintiff Moore and Plaintiff Berger are

leaders of chambers in the General Assembly. The Plaintiffs

allege harm stemming from SBE flouting the General Assembly’s

institutional authority. (Wise Pls.’ Mot. (Doc. 43) at 16.)

However, as Proposed Intervenors NC Alliance argue, “a subset of

legislators has no standing to bring a case based on purported

harm to the Legislature as a whole.” (Alliance Resp. (Doc. 64)

at 15.) The Supreme Court has held that legislative plaintiffs

can bring Elections Clause claims on behalf of the legislature

itself only if they allege some extra, particularized harm to


                                - 72 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 72 of 91
themselves – or some direct authority from the whole legislative

body to bring the legal claim. Specifically, the Supreme Court

found a lack of standing where “[legislative plaintiffs] have

alleged no injury to themselves as individuals”; where “the

institutional injury they allege is wholly abstract and widely

disperse”; and where the plaintiffs      “have not been authorized

to represent their respective Houses of Congress in this

action.” Raines v. Byrd, 521 U.S. 811, 829 (1997).

    An opinion in a very similar case in the Middle District of

Pennsylvania is instructive:

    [T]he claims in the complaint rest solely on the
    purported usurpation of the Pennsylvania General
    Assembly’s exclusive rights under the Elections Clause
    of the United States Constitution. We do not gainsay
    that these [two] Senate leaders are in some sense
    aggrieved by the Pennsylvania Supreme Court’s actions.
    But that grievance alone does not carry them over the
    standing bar. United States Supreme Court precedent is
    clear — a legislator suffers no Article III injury
    when alleged harm is borne equally by all members of
    the legislature.

Corman, 287 F. Supp. 3d at 567. In the instant case, the two

members of the legislature do not allege individual injury. The

institutional injury they allege is dispersed across the entire

General Assembly. The crucial element, then, is whether Moore

and Berger are authorized by the General Assembly to represent

its interests. The General Assembly has not directly authorized

Plaintiffs to represent its interests in this specific case. See

                                - 73 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 73 of 91
Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n,

576 U.S. 787, 802 (2015) (finding plaintiff “[t]he Arizona

Legislature” had standing in an Elections Clause case only

because it was “an institutional plaintiff asserting an

institutional injury” which “commenced this action after

authorizing votes in both of its chambers”). Moore and Berger

argued the general authorization in N.C. Gen. Stat. Section 120-

32.6(b), which explicitly authorizes them to represent the

General Assembly “[w]henever the validity or constitutionality

of an act of the General Assembly or a provision of the

Constitution of North Carolina is the subject of an action in

any State or federal court.” N.C. Gen. Stat. § 120-32.6(b). The

text of § 120-32.6 references N.C. Gen. Stat. § 1-72.2, which

further specifies that Plaintiffs will “jointly have standing to

intervene on behalf of the General Assembly as a party in any

judicial proceeding challenging a North Carolina statute or

provision of the North Carolina Constitution.” (emphasis added).

    Neither statute, however, authorizes them to represent the

General Assembly as a whole when acting as plaintiffs in a case

such as this one. See N.C. State Conference of NAACP v. Berger,

970 F.3d 489, 501 (4th Cir. 2020) (granting standing to Moore

and Berger in case where North Carolina law was directly

challenged, distinguishing “execution of the law” from “defense


                                - 74 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 74 of 91
of a challenged act”). The facts of this case do not match up

with this court’s prior application of N.C. Gen. Stat. § 1-72.2,

which has been invoked where legislators defend the

constitutionality of legislation passed by the legislature when

the executive declines to do so. See Fisher-Borne v. Smith, 14

F. Supp. 3d 699, 703 (M.D.N.C. 2014). Furthermore, to the extent

Plaintiffs Moore and Berger disagree with the challenged

provisions of the Consent Judgment, they have not alleged they

lack the authority to bring the legislature back into session to

negate SBE’s exercise of settlement authority. See N.C. Gen.

Stat. § 163-22.2.

    Thus, even Plaintiff Moore and Plaintiff Berger lack

standing to proceed with the Elections Clause claim.

Nonetheless, this court will briefly address the merits as well.




                                - 75 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 75 of 91
          2.   Merits of Elections Clause Claim

               a.    The ‘Legislature’ May Delegate to SBE

    The Elections Clause of the U.S. Constitution states that

the “Times, Places, and Manner of holding Elections for Senators

and Representatives, shall be prescribed in each State by the

Legislature thereof.” U.S. Const. art. I, § 4, cl. 1. Plaintiffs

assert that the General Assembly instituted one such time/place/

manner rule regarding the election by passing H.B. 1169.

Therefore, Plaintiffs argue, SBE “usurped the General Assembly’s

authority” when it “plainly modif[ied]” what the General

Assembly had implemented. (Wise Pls.’ Mot. (Doc. 43) at 14.)

    The Elections Clause certainly prevents entities other than

the legislature from unilaterally tinkering with election

logistics and procedures. However, Plaintiffs fail to establish

that the Elections Clause forbids the legislature itself from

voluntarily delegating this authority. The “Legislature” of a

state may constitutionally delegate the power to implement

election rules – even rules that may contradict previously

enacted statutes.

    State legislatures historically have the power and ability

to delegate their legislative authority over elections and

remain in compliance with the Elections Clause. Ariz. State

Legislature, 576 U.S. at 816 (noting that, despite the Elections


                                - 76 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 76 of 91
Clause, “States retain autonomy to establish their own

governmental processes”). Here, the North Carolina General

Assembly has delegated some authority to SBE to contravene

previously enacted statutes, particularly in the event of

certain “unexpected circumstances.” (SBE Resp. (Doc. 65) at 15.)

    The General Assembly anticipated that SBE may need to

implement rules that would contradict previously enacted

statutes. See N.C. Gen. Stat. § 163-27.1(a) (“In exercising

those emergency powers, the Executive Director shall avoid

unnecessary conflict with the provisions of this Chapter.”

(emphasis added)). Plaintiffs claim that “[t]he General Assembly

could not, consistent with the Constitution of the United

States, delegate to the Board of Elections the power to suspend

or re-write the state’s election laws.” (Wise Compl. (Doc. 1)

¶ 97.) This would mean that the General Assembly could not

delegate any emergency powers to SBE. For example, if a

hurricane wiped out all the polling places in North Carolina,

Plaintiffs’ reading of the Constitution would prohibit the

legislature from delegating to SBE any power to contradict

earlier state law regarding election procedures. (See SBE Resp.

(Doc. 65) at 15).

    As courts have adopted a broad understanding of

“Legislature” as written in the Elections Clause, see Corman,


                                - 77 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 77 of 91
287 F. Supp. 3d at 573, it follows that a valid delegation from

the General Assembly allowing SBE to override the General

Assembly in certain circumstances would not be unconstitutional.

See Donald J. Trump for President, 2020 WL 5810556, at *12

(finding that the legislature’s “decision to afford” the

Governor certain statutory powers to alter the time/place/manner

of elections was legitimate under the Elections Clause).

                b.    Whether SBE Exceeded Legitimate Delegated
                      Powers

       The true question becomes, then, whether SBE was truly

acting within the power legitimately delegated to it by the

General Assembly. Even Proposed Intervenors NC Alliance note

that SBE’s actions “could . . . constitute plausible violations

of the Elections Clause if they exceeded the authority granted

to [SBE] by the General Assembly.” (Alliance Resp. (Doc. 64) at

19.)

       SBE used two sources of authority to enter into the Consent

Agreement changing the laws and rules of the election process

after it had begun: N.C. Gen. Stat. § 163-22.2 and § 163-27.1.

                      i.   SBE’s Authority to Avoid Protracted
                           Litigation

       First, this court finds that, while N.C. Gen. Stat. § 163-

22.2 authorizes agreements in lieu of protracted litigation, it



                                - 78 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 78 of 91
does not authorize the extensive measures taken in the Consent

Agreement:

    In the event any portion of Chapter 163 of the General
    Statutes or any State election law or form of election
    of any county board of commissioners, local board of
    education, or city officer is held unconstitutional or
    invalid by a State or federal court or is
    unenforceable because of objection interposed by the
    United States Justice Department under the Voting
    Rights Act of 1965 and such ruling adversely affects
    the conduct and holding of any pending primary or
    election, the State Board of Elections shall have
    authority to make reasonable interim rules and
    regulations with respect to the pending primary or
    election as it deems advisable so long as they do not
    conflict with any provisions of this Chapter 163 of
    the General Statutes and such rules and regulations
    shall become null and void 60 days after the convening
    of the next regular session of the General Assembly.
    The State Board of Elections shall also be authorized,
    upon recommendation of the Attorney General, to enter
    into agreement with the courts in lieu of protracted
    litigation until such time as the General Assembly
    convenes.

N.C. Gen. Stat. § 163-22.2. While the authority delegated under

this statute is broad, it limits SBE’s powers to implementing

rules that “do not conflict with any provisions of this

Chapter.” Moreover, this power appears to exist only “until such

time as the General Assembly convenes.” Id. By eliminating the

witness requirement, SBE implemented a rule that conflicted

directly with the statutes enacted by the North Carolina

legislature.

    Moreover, SBE’s power to “enter into agreement with the

courts in lieu of protracted litigation” is limited by the

                                - 79 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 79 of 91
language “until such time as the General Assembly convenes.” Id.

Plaintiffs appear to have a remedy to what they contend is an

overreach of SBE authority by convening.

                     ii.   SBE’s Power to Override the Legislature
                           in an Emergency
    Second, Defendants rely upon N.C. Gen. Stat. § 163-27.1.

That statute provides:

    (a) The Executive Director, as chief State elections
    official, may exercise emergency powers to conduct an
    election in a district where the normal schedule for
    the election is disrupted by any of the following:

          (1) A natural disaster.

          (2) Extremely inclement weather.

          (3) An armed conflict involving Armed Forces of
          the United States, or mobilization of those
          forces, including North Carolina National Guard
          and reserve components of the Armed Forces of the
          United States.

N.C. Gen. Stat. § 163-27.1(a)(1-3). As neither (a)(2) or (3)

apply, the parties agree that only (a)(1), a natural disaster,

is at issue in this case. On March 10, 2020, the Governor of

North Carolina declared a state of emergency as a result of the

spread of COVID-19. N.C. Exec. Order No. 116 (March 10, 2020).

Notably, the Governor did not declare a disaster pursuant to

N.C. Gen. Stat. § 166A-19.21. Instead, on March 25, 2020, it was

the President of the United States who declared a state of

disaster existed in North Carolina:


                                - 80 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 80 of 91
    I have determined that the emergency conditions in the
    State of North Carolina resulting from the Coronavirus
    Disease 2019 (COVID-19) pandemic beginning on January
    20, 2020, and continuing, are of sufficient severity
    and magnitude to warrant a major disaster declaration
    under the Robert T. Stafford Disaster Relief and
    Emergency Assistance Act, 42 U.S.C. 5121 et seq. (the
    “Stafford Act”). Therefore, I declare that such a
    major disaster exists in the State of North Carolina.

Notice, North Carolina; Major Disaster and Related

Determinations, 85 Fed. Reg. 20701 (Mar. 25, 2020) (emphasis

added). The President cited the Stafford Act as justification

for declaring a major disaster. See 42 U.S.C. § 5122(2).

Notably, neither the Governor’s Emergency Proclamation nor the

Presidential Proclamation identified COVID-19 as a natural

disaster.

    On March 12, 2020, the Executive Director of SBE, Karen

Brinson Bell (“Bell”), crafted an amendment to SBE’s Emergency

Powers rule. Bell’s proposed rule change provided as follows:

    (a) In exercising his or her emergency powers and
    determining whether the “normal schedule” for the
    election has been disrupted in accordance with G.S.
    163A-750, 163-27.1, the Executive Director shall
    consider whether one or more components of election
    administration has been impaired. The Executive
    Director shall consult with State Board members when
    exercising his or her emergency powers if feasible
    given the circumstances set forth in this Rule.

    (b) For the purposes of G.S. 163A-750, 163-27.1, the
    following shall apply:

         (1) A natural disaster or extremely inclement
    weather include a: any of the following:


                                - 81 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 81 of 91
               (A) Hurricane;
               (B) Tornado;
               (C) Storm or snowstorm;
               (D) Flood;
               (E) Tidal wave or tsunami;
               (F) Earthquake or volcanic eruption;
               (G) Landslide or mudslide; or
               (H) Catastrophe arising from natural causes
               resulted and resulting in a disaster
               declaration by the President of the United
               States or the Governor. Governor, a national
               emergency declaration by the President of
               the United States, or a state of emergency
               declaration issued under G.S. 166A-19.3(19).
               “Catastrophe arising from natural causes”
               includes a disease epidemic or other public
               health incident. The disease epidemic or
               other public health incident must make [that
               makes] it impossible or extremely hazardous
               for elections officials or voters to reach
               or otherwise access the voting [place or
               that creates] place, create a significant
               risk of physical harm to persons in the
               voting place, or [that] would otherwise
               convince a reasonable person to avoid
               traveling to or being in a voting place.

https://files.nc.gov/ncoah/documents/Rules/RRC/06182020-Follow-

up-Tab-B-Board-of-Elections.pdf at 5 (proposed changes in

strikethroughs, or underline.) Shortly after submitting the rule

change, effective March 20, 2020, SBE declared COVID-19 a

natural disaster, attempting to invoke its authority under the

Emergency Powers Statute, § 163-27.1. However, the Rules Review

Commission subsequently unanimously rejected Bell’s proposed

rule change, finding in part that there was a “lack of statutory

authority as set forth in G.S. 150B-21.9(a)(1),” and more

specifically, that “the [SBE] does not have the authority to

                                - 82 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 82 of 91
expand the definition of ‘natural disaster’ as proposed.” North

Carolina Office of Administrative Hearings, Rules Review

Commission Meeting Minutes (May 21, 2020), at 4

https://files.nc.gov/ncoah/Minutes-May-2020.pdf.

    In a June 12, 2020 letter, the Rules Review Commission

Counsel indicated that Bell had responded to the committee’s

findings by stating “that the agency will not be submitting a

new statement or additional findings,” and, as a result, “the

Rule [was] returned” to the agency. Letter re: Return of Rule 08

NCAC 01.0106 (June 12, 2020) at 1 https://files.nc.gov/ncoah/

documents/Rules/RRC/06182020-Follow-up-Tab-B-Board-of-

Elections.pdf. Despite the Rules Review Commission’s rejection

of Bell’s proposed changes, on July 17, 2020, Bell issued an

Emergency Order with the following findings:

         18. N.C. Gen. Stat. § 163-27.1 and 08 NCAC 01.
    0106 authorize me to exercise emergency powers to
    conduct an election where the normal schedule is
    disrupted by a catastrophe arising from natural causes
    that has resulted in a disaster declaration by the
    President of the United States or the Governor, while
    avoiding unnecessary conflict with the laws of North
    Carolina. The emergency remedial measures set forth
    here are calculated to offset the nature and scope of
    the disruption from the COVID-19 disaster.

         19. Pursuant to N.C. Gen. Stat. § 163-27.1 and 08
    NCAC 01. 0106(a) and (b), and after consultation with
    the State Board, I have determined that the COVID-19
    health emergency is a catastrophe arising from natural
    causes — i.e., a naturally occurring virus — resulting
    in a disaster declaration by the President of the
    United States and a declaration of a state of

                                - 83 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 83 of 91
    emergency by the Governor, and that the disaster has
    already disrupted and continues to disrupt the
    schedule and has already impacted and continues to
    impact multiple components of election administration.

(Democracy N. Carolina, No. 1:20CV457 (Doc. 101-1) ¶¶ 18-19.)

This directly contradicted the Rules Commission’s finding that

such a change was outside SBE’s authority. In keeping with

Bell’s actions, the State failed to note in argument before this

court that Bell’s proposal had been rejected explicitly because

SBE lacked statutory authority to exercise its emergency powers.

In fact, at the close of a hearing before this court, the State

made the following arguments:

    but the Rules Review Commission declined to let it go
    forward as a temporary rule, I think I’m remembering
    this right, without stating why. But it did not go
    through.

         In the meantime, the president had declared a
    state of national -- natural disaster declaration. The
    president had declared a disaster declaration, so
    under the existing rule, the powers kicked into place.

          . . . .

         And the statute that does allow her to make those
    emergency decisions says in it, in exercising those
    emergency decisions says in it, in exercising those
    emergency powers, the Executive Director shall avoid
    unnecessary conflict with the provisions of this
    chapter, this chapter being Chapter 163 of the
    election laws.

(Democracy N. Carolina, No. 1:20CV457, Evidentiary Hr’g Tr. vol.

3 (Doc. 114) at 109.) This court agrees with the Rules Review

Commission: re-writing the definition of “natural disaster” is

                                - 84 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 84 of 91
outside SBE’s rulemaking authority. N.C. Gen. Stat. § 163-

27.1(a)(1) limits the Executive Director’s emergency powers to

those circumstances where “the normal schedule for the election

is disrupted by any of the following: (1) A natural disaster.”7

     Nor does the President’s major disaster proclamation define

COVID-19 as a “natural disaster” – at least not as contemplated

by the state legislature when § 163-27.1 (or its predecessor,

§ 163A-750) was passed. To the contrary, the Emergency Powers

are limited to an election “in a district where the normal

schedule for the election is disrupted.” N.C. Gen. Stat. § 163-

27.1(a). Nothing about COVID-19 disrupts the normal schedule for

the election as might be associated with hurricanes, tornadoes,

or other natural disasters.

                           (a)   Elimination of the Witness
                                 Requirement

     Finally, even if, as SBE argues, it had the authority to

enter into a Consent Agreement under its emergency powers, it

did not have the power to contradict statutory authority by

eliminating the witness requirement. See N.C. Gen. Stat. § 163-

27.1(a) (“In exercising those emergency powers, the Executive

Director shall avoid unnecessary conflict with the provisions of


     7 Notably, Bell makes no finding as to whether this is a
Type I, II, or III Declaration of Disaster, which would in turn
limit the term of the Disaster Declaration. See, e.g., N.C. Gen.
Stat. § 166A-19.21.
                                 - 85 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 85 of 91
this Chapter.”) (emphasis added). The legislature implemented a

witness requirement and SBE removed that requirement. This is

certainly an unnecessary conflict with the legislature’s

choices.

    By the State’s own admission, any ballots not subject to

witnessing would be unverified. The State of North Carolina

argued as much in urging this court to uphold the one-witness

requirement:

         As Director Bell testified, it is a basic bedrock
    principle of elections that you have some form of
    verifying that the voter is who they say they are;
    voter verification. As she said, when a voter comes
    into the poll, whether that is on election day proper
    or whether it is by –

           . . . .

         Obviously, you can’t do that when it is an
    absentee ballot. Because you don’t see the voter, you
    can’t ask the questions. So the witness requirement,
    the purpose of it is to have some means that the
    person who sent me this is the person -- the person
    who has sent this absentee ballot is who they say they
    are. That’s the purpose of the witness requirement.
    The witness is witnessing that they saw this person,
    and they know who they are, that they saw this person
    fill out the ballot and prepare the ballot to mail in.
    And that is the point of it.

         And, as Director Bell testified, I mean, we’ve
    heard a lot from the Plaintiffs about how many states
    do not have witness requirements. And that is true,
    that the majority of states, I think at this point, do
    not have a witness requirement.

         But as Director Bell testified, they’re going to
    have one of two things. They’re going to either have


                                - 86 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 86 of 91
    the witness requirement, or they’re going to have a
    means of verifying the signature . . . .

         One thing -- and I think that is unquestionably
    an important State interest. Some means of knowing
    that this ballot that says it came from Alec Peters
    actually is from Alec Peters, because somebody else
    put their name down and said, yes, I saw Alec Peters
    do this. I saw him fill out this ballot.

         Otherwise, we have no way of knowing who the
    ballot -- whether the ballot really came from the
    person who voted. It is there to protect the integrity
    of the elections process, but it is also there to
    protect the voter, to make sure that the voter knows -
    - everybody knows that the voter is who they say they
    are, and so that somebody else is not voting in their
    place.

         Additionally, it is a tool for dealing with voter
    fraud.

(Democracy N. Carolina, No. 1:20CV457, Evidentiary Hr’g Tr. vol.

3 (Doc. 114) at 111-12.) In this hearing, the State continued on

to note that “there needs to be some form of verification of who

the voter is,” which can “either be through a witness

requirement or . . . through signature verification,” but “it

needs to be one or the other.” (Id. at 115-16.) Losing the

witness requirement, according to the State, would mean having

“no verification.” (Id. at 116.) Contravening a legislatively

implemented witness requirement and switching to a system of “no

verification,” (id.), was certainly not a necessary conflict

under § 163-27.1(a).




                                - 87 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 87 of 91
    SBE argues that this court does not have authority to

address how this switch contradicted state law and went outside

its validly delegated emergency powers. This is a state law

issue, as the dispute is over the extent of the Executive

Director’s authority as granted to her by the North Carolina

Legislature. The State claims that, since a North Carolina

Superior Court Judge has approved this exercise of authority,

this court is obligated to follow that state court judgment.

(SBE Resp. (Doc. 65) at 16.)

    However, when the Supreme Court of a state has not spoken,

federal courts must predict how that highest court would rule,

rather than automatically following any state court that might

have considered the question first. See Doe v. Marymount Univ.,

297 F. Supp. 3d 573, 590 (E.D. Va. 2018) (“[F]ederal courts are

not bound to follow state trial court decisions in exercising

their supplemental jurisdiction.”). The Fourth Circuit has

addressed this issue directly in diversity jurisdiction contexts

as well:

    a federal court sitting in diversity is not bound by a
    state trial court’s decision on matters of state law.
    In King v. Order of United Commercial Travelers of
    America, 333 U.S. 153, 68 S. Ct. 488, 92 L. Ed. 608
    (1948), the Supreme Court upheld the Fourth Circuit’s
    refusal to follow an opinion issued by a state trial
    court in a South Carolina insurance case. The Court
    concluded, “a Court of Common Pleas does not appear to
    have such importance and competence within South
    Carolina’s own judicial system that its decisions

                                - 88 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 88 of 91
    should be taken as authoritative expositions of that
    State’s ‘law.’” Id. at 161, 68 S. Ct. 488.

Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage Co. of

S.C., 433 F.3d 365, 370 (4th Cir. 2005). In other words, this

court’s job is to predict how the Supreme Court of North

Carolina would rule on the disputed state law question. Id. at

369 (“If the Supreme Court of [North Carolina] has spoken

neither directly nor indirectly on the particular issue before

us, [this court is] called upon to predict how that court would

rule if presented with the issue.”)(quotation omitted); Carter

v. Fid. Life Ass’n, 339 F. Supp. 3d 551, 554 (E.D.N.C.), aff’d,

740 F. App’x 41 (4th Cir. 2018) (“Accordingly, the court applies

North Carolina law, and the court must determine how the Supreme

Court of North Carolina would rule.”). In predicting how the

North Carolina Supreme Court might decide, this court

“consider[s] lower court opinions in [North Carolina], the

teachings of treatises, and the practices of other

states.” Twin City Fire Ins. Co., 433 F.3d at 369. This court

“follow[s] the decision of an intermediate state appellate court

unless there is persuasive data that the highest court would

decide differently.” Town of Nags Head v. Toloczko, 728 F.3d

391, 397-98 (4th Cir. 2013).

    In all candor, this court cannot conceive of a more

problematic conflict with the provisions of Chapter 163 of the

                                - 89 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 89 of 91
North Carolina General Statutes than the procedures implemented

by the Revised 2020-19 memo and the Consent Order. Through this

abandonment of the witness requirement, some class of voters

will be permitted to submit ballots with no verification. Though

SBE suggests that its “cure” is sufficient to protect against

voter fraud, the cure provided has few safeguards: it asks only

if the voter “voted” with no explanation of the manner in which

that vote was exercised. (Moore v. Circosta, No. 1:20CV911,

State Court Consent Judgment (Doc. 45-1) at 34.) This court

believes this is in clear violation of SBE’s powers, even its

emergency powers under N.C. Gen. Stat. § 163-27.1(a). However,

none of this changes the fact that Plaintiffs in both Wise and

Moore lack standing to challenge the legitimacy of SBE’s

election rule-setting power under either the Elections Clause or

the Electors Clause.

III. CONCLUSION

    This court believes the unequal treatment of voters and the

resulting Equal Protection violations as found herein should be

enjoined. Nevertheless, under Purcell and recent Supreme Court

orders relating to Purcell, this court is of the opinion that it

is required to find that injunctive relief should be denied at

this late date, even in the face of what appear to be clear

violations. For the foregoing reasons, this court finds that in


                                - 90 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 90 of 91
Moore v. Circosta, No. 1:20CV911, Plaintiffs’ Motion for

Preliminary Injunction should be denied. This court also finds

that in Wise v. N. Carolina State Bd. of Elections, No.

1:20CV912, the Plaintiffs’ Motion to Convert the Temporary

Restraining Order into a Preliminary Injunction should be

denied.

    IT IS THEREFORE ORDERED that Plaintiffs’ Motion for

Preliminary Injunction in Moore v. Circosta, No. 1:20CV911,

(Doc. 60), is DENIED.

    IT IS FURTHER ORDERED that Plaintiffs’ Motion to Convert

the Temporary Restraining Order into a Preliminary Injunction in

Wise v. N. Carolina State Bd. of Elections, No. 1:20CV912, (Doc.

43), is DENIED.

    This the 14th day of October, 2020.




                                 __________________________________
                                    United States District Judge




                                - 91 -



   Case 1:20-cv-00911-WO-JLW Document 74 Filed 10/14/20 Page 91 of 91
